EXHIBIT 10.40

 

AGRICULTURAL LEASE

(Chowchilla, KG and Stella Ranch)

 

THIS AGRICULTURAL LEASE (this “Lease”) is made as of November 17, 2017, by and
between Arnold (CA) LLC, a Delaware limited liability company (“Lessor”), and
OLAM FARMING, INC., a Delaware corporation (“Lessee”).  For convenience, Lessor
and Lessee are sometimes referred to herein collectively as the “Parties” and
individually as a “Party.”  This Lease is made with respect to the following
facts and circumstances, which the Parties affirm as true and accurate:

 

A.        Lessor is the owner of certain real property consisting of
approximately 5,101.13 acres of land all in the Counties of Madera and Kern,
State of California, (collectively, the “Land”) as described below and more
particularly described on Exhibit A attached hereto.

 

The "Chowchilla Property" meaning that certain real property consisting of
approximately 1,470.11 acres located in Madera County, California and commonly
referred to as Madera County APN's: 023-050-001, 009, 011, 014, 015 and 017;
024-070-016 and 017; 024-090-012; 024-120-009 and 010; 024-120-029, 011, 024,
025, 023 and 022; 024-141-007; 024-142-002 and 003; 024-150-001; 028-050-003;
and 027-182-009.

 

The "KG Property", meaning that certain real property consisting of
approximately 2,081.0 acres located in Madera County, California and commonly
referred to as Madera County APNs 040-164-002; 040-166-02; 040-162-005;
040-222-023, 024, 025, 026, 027 and 028.

 

The "Stella Property", meaning that certain real property consisting of
approximately 1,550.02 acres located in Kern County, California and commonly
referred to as Kern County APN's: 184-070-29, 30, 31, and 32; 184-090-21;
184-100-13, 16, 17, 18 and 19; and 184-110-32.

 

B.         The Land is improved with certain structures and improvements located
thereon, including permanent plantings, wells, well parts and equipment,
electrical panels, electrical hookups, water conveyance and discharge
facilities, pipelines, irrigation systems inclusive of motors pumps, piping,
tubing, emitters, etc., structures and dwellings (the “Improvements”). All
references to "Improvements" shall also include (i) any new improvements, on the
Land, and (ii) additions, modifications, replacements, and other improvements to
the Improvements existing at the Effective Date.  The Improvements are owned by
Lessee until the termination or expiration of this Lease (subject to Sections
4.3 and 4.5 below). The Land and any appurtenances and improvements owned by
Lessor are collectively referred to herein as the “Premises.”

 

C.         Lessee desires to lease from Lessor and Lessor is willing to lease
the Premises to Lessee on the terms and subject to the conditions herein set
forth.

 

D.        Lessee is reserving certain Lessee's rights regarding the Pipeline
Easement Transaction (defined below in Section 1.4(a)) as further described in
Section 1.4 below).





-1-

--------------------------------------------------------------------------------

 



 

E.         Olam International Limited, a company organized under the laws of
Singapore corporation will guarantee all of Lessee’s obligations under this
Lease pursuant to an agreement substantially similar to the form in Exhibit B.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties hereto hereby
covenant and agree as follows:

 

1.         Lease.

 

1.1       Lessor hereby leases to Lessee the Premises during the Lease Term, as
defined below.  The Premises will include such non-exclusive rights of ingress
and egress over the Land as may be necessary for Lessee to farm and operate the
Premises.  The Premises may be used only for agricultural and related
purposes.  Lessor reserves for itself all oil, gas, hydrocarbon, geothermal,
water and mineral rights, to the extent owned by Lessor.    Lessee shall not use
the Premises for recreational or hunting purposes.  The Parties agree that the
Premises will at all times during the Lease Term be used for agricultural
operations and such other activities as are consistent with the operation and
maintenance of a tree nut farming operation.

 

1.2       Subject to the terms and conditions of this Lease, including without
limitation Lessor’s security interest therein, Lessee shall have ownership and
the right to possession of all growing crops and farm products thereof generated
by the Premises during the Lease Term.

 

1.3       The Recitals above are hereby incorporated in this Lease.

 

1.4       Notwithstanding anything to the contrary written herein, Lessee
reserves certain rights regarding the Pipeline Easement Transaction (defined in
Section 1.4(a) below).

 

(a)        Pipeline Easement Transaction Defined. The "Pipeline Easement
Transaction" is a transaction on the Stella Property that Lessee is currently
negotiating with Plains Marketing, L.P., a Texas limited partnership ("Third
Party"). At present, the Pipeline Easement Transaction involves Third Party
paying Lessee for an option to acquire a perpetual non-exclusive right of way
and easement to construct one pipeline, said right of way and easement being
thirty feet (30ʹ) in width (seventy-five feet (75ʹ) in width during
construction) on, over, upon, under and across certain real property located in
Kern County, California (on the Stella Property) and commonly referred to as
Kern County APN's: 184-070- 30; 184-090-21; 184-100-13 and 19; and 184-110-32.

 

(b)        Rights and Responsibilities of Lessee and Lessor. Prior to the close
of the Pipeline Easement Transaction, Lessee shall review and approve the
planned location of the easement and any provisions of the easement pertaining
to compensation for damage, removal or destruction of Improvements (including
trees). Lessee's approval, which shall not be unreasonably withheld, must be
provided in writing before the Pipeline Easement Transaction closes. Lessee
shall receive any and all compensation for all loss, removal or damage to the
Improvements (including trees) caused by the Pipeline Easement Transaction. At
Lessor's cost and expense, Lessee shall reasonably cooperate with Lessor to
facilitate the consummation of the Pipeline Easement Transaction.





-2-

--------------------------------------------------------------------------------

 



2.         Term.

 

2.1       Initial Lease Term. The term of this Lease (the “Lease Term”) shall be
for the period commencing on [    ], 201_ (the “Commencement Date”) and expiring
on October 31, 2042 (the “Lease Expiration Date”), unless terminated earlier as
provided in this Lease or unless extended in writing by Lessor and Lessee.  If
this Lease is not terminated earlier as provided in this Lease or extended in
writing by Lessor and Lessee prior to the Lease Expiration Date, then this Lease
will automatically terminate on the Lease Expiration Date.

 

2.2       Agreement to Discuss Long-Term Extension.  Two (2) years prior to the
end of the Lease Term, Lessor and Lessee agree to meet and discuss a twenty-five
(25) year extension of this Lease at then current fair market rate.  The Parties
agree to negotiate in good faith for a period of six (6) months.

 

2.3       Right of First Refusal.  Lessor agrees not to negotiate with any third
party to lease the Premises upon the expiration of the Lease Term until after
the expiration of the six (6) month negotiation period set forth in Section 2.2
above.  Prior to executing a lease for the Premises or any portion of the
Premises with a third party, Lessor shall provide Lessee a written notice with a
summary of the terms of any binding offer that Lessor is willing to accept from
a potential replacement tenant (the "Offered Terms") and give Lessee fifteen
(15) days to elect to renew this Lease based on the Offered Terms. If Lessee
fails to exercise its Right of First Refusal then Lessor shall have thirty (30)
days to enter into a lease with such third party based on the Offered Terms. The
Right of First Refusal shall terminate upon the expiration or early termination
of the Lease.

 

3.         Rent.

 

3.1       Rent.  Rent due under this Lease (“Rent”) for the Lease Term shall
consist of Crop Share Rent (the “Crop Share Rent”), determined in accordance
with terms set forth in Exhibit C.

 

3.2       Reserved

 

3.3       Processor Selection.  Lessee may deliver crop to processors of its
choosing provided that each is a reputable processor used by other producers of
similar scale and sophistication as Lessee on an arm’s length basis.  If Lessee
elects to process crops itself or through any affiliate of Lessee, all charges
shall be reasonable and comparable, and final pricing comparable, to other
processors and marketers in the industry.

 

3.4       Payment of Rent.

 

(a)        Initial Rent Payment. On November 30 of each year, excepting 2017, an
initial rent payment will be due by calculating Crop Share Rent based on
Preliminary Gross Revenue.

 

(b)        Rent Adjustment. On November 30 of the calendar year following each
Crop Year, an adjustment payment will be made representing the difference
between Initial Rent Payment and the final rent due. Crop Share Rent will be
calculated based on Final Gross Revenue. If the Initial Rent Payment made was
less than rent due based on Final Gross Revenue,





-3-

--------------------------------------------------------------------------------

 



 

then the difference shall be a payment due from Lessee to Lessor. If the Initial
Rent Payment was in excess of rent due based on Final Gross Revenue, then the
difference shall be a payment due from Lessor to Lessee.

 

3.5       Crop Insurance.  Lessee shall purchase and maintain CAT federal crop
insurance, if available, insuring loss of production or value for all crops
grown on the Chowchilla and KG Properties. On the Stella Property, Lessee shall
purchase and maintain, if available, CAT federal crop insurance on all crops
except pistachios for which Lessee shall purchase and maintain a coverage level
no less than sixty-five percent (65%) of the approved actual production or value
history, as applicable.  Lessee may purchase additional crop insurance at
Lessee's sole discretion.  In the event any crop insurance claims are paid, the
crop insurance awards shall be paid directly to the insured and such crop
insurance proceeds shall be included in determining the Gross Revenue.  In the
event that Lessor and Lessee mutually determine not to purchase and maintain
crop insurance, or that crop insurance is not available on terms which are
economically reasonable for any particular Crop Year, then upon written consent
by Lessor, Lessee shall have no obligation to obtain crop insurance under this
Section 3.5.  In the event Lessor, in its sole discretion, elects to pay for
incremental coverage above the Coverage Percentage, one hundred percent (100%)
of the crop insurance proceeds attributable to the increased coverage for which
Lessor has paid the premium shall be paid to Lessor.

 

3.6       Provision of Information.  In order for Lessor to verify the Crop
Share Rent, Lessee agrees to, within a reasonable amount of time, and then only
after such information is available, furnish Lessor with information sufficient
to make such verification, including but not limited to, harvested crop
quantities, weight tickets, information related to nut quality, packout
statistics, processor's seasonal pool reports, and such other information as
Lessor may reasonably request.  Furthermore, if Lessee’s crop processing
facilities provides on-line access to any such information, Lessee shall use all
reasonable efforts to make arrangements for Lessor to have access to such
on-line information, provided that such access can be limited to Lessee’s crops
produced on the Premises only.

 

3.7       Late Charge.  Lessee recognizes that in the event any payment of Rent
shall be late hereunder, Lessor will incur costs in connection with such late
payment, including, without limitation, loss of investment, income and increased
administration costs that may be difficult to quantify.  Rent or any other
amount, obligation or payment due from Lessee to Lessor under this Lease that is
not paid in good funds and received by Lessor within fifteen (15) days of the
date it is due shall be deemed delinquent hereunder and, in addition to any
other amounts due hereunder, Lessee shall pay Lessor, without further notice or
demand, a sum equal to four percent (4.0%) of such delinquent amount.  The
parties agree that such charge is a reasonable approximation of the damages that
may be suffered by Lessor on account of such late payment

 





-4-

--------------------------------------------------------------------------------

 



4.         Maintenance and Repair of Equipment and Improvements.

 

4.1       It is hereby agreed that Lessee has inspected the Improvements located
on the Premises, including, but not limited

 

to any wells or pumping plants serving the Premises, if any, prior to the
signing of this Lease and hereby acknowledges the condition of the same, and
hereby accepts the same as such, as is, where is without warranty by Lessor.

 

4.2       Subject to Sections 4.3, 4.5, 4.8 and 15, Lessee hereby agrees to at
all times during the Lease Term, maintain and repair the Improvements at its own
expense.

 

4.3       Improvements.

 

(a)        Lessee shall be fully responsible for the replacement, construction
and outfitting of new or replacement Improvements (when excluding permanent
plantings, “Improvement Investments”), which Lessee deems necessary for the
operation of the Premises.  Lessee shall be responsible for all costs related to
Improvement Investments made prior to January 1, 2038.  Subject to Lessor’s
written approval (“Lessor’s Approval”), Improvement Investments made on or after
January 1, 2038 shall be eligible for reimbursement by Lessor pursuant to
Section 4.3(b) below.  Lessee shall secure Lessor’s Approval prior to incurring
any cost for Improvement Investments. Lessor agrees that any approval required
pursuant to this Section 4.3(a) shall not be unreasonably withheld.

 

(b)        Lessee shall be responsible for all costs associated with any
Improvement Investment, however, for any Improvement Investments made on or
after January 1, 2038, Lessor shall reimburse Lessee for the original cost of
the Improvement Investment minus the depreciation and impairments attributed to
the Improvement Investment within ten (10) days of the end of the Lease
Term.  Upon termination of the Lease, Lessor shall own all right, title and
interest to such Improvement Investments.

 

(c)        Lessee agrees to meet with a representative of Lessor and a third
party for the inspection of the Improvements at the time possession is returned
to Lessor.

 

4.4       Lessee shall complete development of the Unplanted Acres consistent
with the Development Plan attached in Exhibit D.

 

4.5       Permanent Plantings.

 

(a)        Subject to Section 4.5(b) below, Lessee shall maintain all permanent
plantings consistent with standard industry practices for each crop type.

 

(b)        Throughout the Lease Term, Lessee shall pay the cost to remove
permanent plantings with no remaining useful life on the Premises and Lessee
shall replace such permanent plantings with new permanent plantings (a
"Permanent Planting Investment") at Lessee's sole cost and expense. However, any
Permanent Planting Investment made on or after January 1, 2033 shall be
reimbursed by Lessor as follows: for any Permanent Planting Investment made on
or after January 1, 2033, Lessor shall reimburse Lessee for the original cost of
the Permanent Planting Investment (including all costs capitalized by Lessee for
such Permanent Planting Investment), minus the amortization and impairments
attributed to the Permanent





-5-

--------------------------------------------------------------------------------

 



 

Planting Investment. The reimbursement shall be paid by Lessor within ten (10)
days of the end of the Lease Term.

 

4.6       Lessee agrees to promptly furnish Lessor with information sufficient
to verify timely maintenance of improvements including, but not limited to,
copies of orders and invoices for trees and copies of Lessee’s maintenance
records.

 

4.7       For the Lease Term, Lessee is the sole owner of the Improvements, as
improved throughout the Lease Term. Lessee, at Lessee's sole discretion, shall
have the right to determine how it will depreciate the Improvements provided
such determination is made in accordance with standard industry practices for
comparable assets in the same geographic region.

 

4.8       Notwithstanding anything herein to the contrary, but subject to
Section 6.12 (regarding the removal of healthy trees), Lessee may, at Lessee's
sole cost and expense, remove, destroy, or level any of the Improvements that
existed at the commencement of the Lease, at Lessee's sole discretion, as long
as each such act (i) does not have a material negative impact on the farming
operation on the Premises, and (ii) the subject Improvement has not received an
Improvement Investment that required Lessor's Approval (as described in Section
4.3).

 

5.         Lessor’s Obligations.

 

5.1       Lessor shall warrant and defend Lessee’s possession of the Premises
against any and all persons as long as this Lease remains in effect and Lessee
is not in material default under the terms of this Lease.

 

5.2       Lessor shall be responsible for the payment of real property taxes and
as valorem assessments included on the property tax bills, for the Premises.

 

6.         Lessee’s Obligations.

 

6.1       Lessee shall farm the Premises and care for and cultivate the tree nut
crops thereon in a good and farmerlike manner, and in accordance with standard
management practices for tree nut farms in the Madera and Kern counties in
California.  Lessee will secure (at Lessee’s sole cost) and put to beneficial
use all surface water rights appurtenant to the Premises and shall develop
groundwater supply and rights consistent with standard management practices in
the region.  Lessee will use commercially reasonable efforts to produce as high
of a quality and quantity of tree nuts.

 

6.2       Lessee shall use the Premises solely for lawful purposes.  Lessee
shall, at all times in the use of the Premises and in the performance of this
Lease, comply with all laws, ordinances, decrees, orders, rules, and
regulations, including but not limited to all environmental laws, statutes,
rules, regulations, and ordinances, of any lawful authority, agency or
governmental unit having jurisdiction over the Premises.

 

6.3       Lessee shall comply with State Workers Compensation requirements on
all of its employees.





-6-

--------------------------------------------------------------------------------

 



 

6.4       At all times during the Lease Term and at Lessee’s expense, Lessee
will procure, maintain and keep in force liability insurance for bodily injury
and property damage issued by insurance carriers reasonably acceptable to
Lessor, for protection against liability to anyone arising from the use,
maintenance or occupancy of or resulting from any accident occurring in or about
the Premises in an amount not less than Two Million Dollars ($2,000,000.00)
combined single limit.  These policies shall:  (i) insure the vicarious
liability of Lessor in the performance of operations by Lessee; (ii) insure
Lessee’s liability for the various indemnities under Sections 6.6, 14, 18, and
26 hereof; (iii) be primary and noncontributing with any insurance carried by
Lessor; and (iv) name Lessor as additional insured or loss payee, as
applicable.  All such policies shall require the insurance carriers to notify
Lessor in writing ten (10) days before any cancellation or reduction of such
insurance coverage.  Lessee agrees that, if Lessee does not keep the insurance
in force, Lessor may take out the necessary insurance and pay the premium on
behalf of Lessee, in which event, Lessee shall immediately reimburse Lessor for
all cost and expense thus incurred by Lessor, together with interest thereon as
herein provided.

 

As an alternative the requirements in the paragraph directly above, Lessee may
elect to assume, insure or maintain a plan of self-insurance for all or any part
of the insurance required of Lessee under this Lease if (a) Lessee has and
continues to have a net worth equal to or greater than Fifty Million and No/100
Dollars ($50,000,000.00), and (b) Lessee delivers to Lessor upon Lessee’s
election (i) a certificate that Lessee has the required net worth, (ii) its
self-insurance plan, and (iii) a certificate stating that Lessee is the insurer
for all purposes under this Lease for the particular risk. Upon such election,
Lessee shall also deliver to Lessor on or before January 1 of each calendar year
a certificate signed by an officer of Lessee certifying that Lessee has as of
such date a net worth of at least Fifty Million and No/100 Dollars
($50,000,000.00). If Lessee so assumes, insures or maintains any such plan of
self-insurance, no such self-insurance shall diminish the rights and privileges
to which Lessor is otherwise entitled under the terms of this Lease when there
is a third-party insurer. If Lessee is a corporation, the stock of which is
traded on a national securities exchange, the obligation to certify its net
worth pursuant to this Section 6.4 shall be deemed satisfied by the submission
of the most current annual and any subsequent quarterly reports prepared for
Lessee’s shareholders. If Lessee ceases to maintain a plan of self-insurance
with respect to any risk for which this Lease requires insurance or if Lessee
fails to continue to meet the net worth requirements set forth above, Lessee
shall give notice thereof to Lessor and shall immediately comply with the
provisions of this Lease relating to the policies of insurance required. In
addition, if Lessee elects to self-insure, Lessee in its capacity as insurer
shall be treated in the same manner as an independent third-party insurer would
be treated.

 

The requirements of this Lease with respect to the net worth of Lessee (for
purposes of such self-insurance) may also be satisfied by the consolidated net
worth of a corporate parent of Lessee, if the corporate parent: (x) maintains
the self-insurance program on behalf of Lessee; and, (y) prior to the
implementation of such self-insurance program, unconditionally guarantees
payment and performance hereunder on such form of guaranty as Lessor reasonably
requires.

 

6.5.      Lessee shall pay, on the later of ten (10) days after receipt of
notice thereof  (unless otherwise indicated below) from Lessor or their due
date:  (i) all water, irrigation, drainage, and conservation district
assessments, and any other assessments levied or assessed against all or any
part of the Premises, (ii) all real estate taxes paid by Lessor in relation to
the Premises during the current contract year, including but not limited to
property, drainage and special district taxes,





-7-

--------------------------------------------------------------------------------

 



 

levies and fees, which shall be paid to Lessor no later than December 1st,
provided that Lessor shall provide copies of all invoices and/or other
supporting documentation evidencing such taxes and payment thereof by Lessor
prior to Lessee’s obligation to remit reimbursement for the same, and (iii) all
personal property taxes levied against Lessee’s personal property located on the
Premises and, upon request, provide Lessor with evidence of such payment.

 

Lessor may, at its option (exercised in the use of Lessor’s sole and absolute
discretion), upon notice to Lessee, pay any such delinquent taxes or assessments
on Lessee’s behalf, and Lessee shall thereafter, upon the written demand of
Lessor, repay Lessor the amount of such taxes or assessments plus any penalties
resulting from Lessee’s failure to timely pay, with interest as provided
herein.  Lessee’s failure to reimburse Lessor for taxes, assessments, or
penalties advanced by Lessor shall be governed by the provisions of Section 23.1
herein.

 

Lessee shall pay when due, all charges, fees, deposits, and standby charges
together with taxes thereon, for utilities and all other services supplied to
the Premises including without limitation, domestic and irrigation water, sewer,
gas, electricity, and telephone.  Lessor shall have no obligation of any kind to
provide utilities or other services to the Premises or to pay the charges
therefor.

 

Lessee shall pay when due all other expenses in any way relating to its farming
activities on or occupation of the Premises.  Lessee shall not permit any such
expenses to accumulate or become a delinquent lien against the Premises or any
portion thereof.

 

6.6       No fertilizer, herbicide, pesticide, poison, chemical, or other
foreign substance (collectively “Restricted Materials”), except those approved
or authorized by the United States Department of Agriculture, the California
Department of Food and Agriculture and the California Department of Pesticide
Regulation which are in each case used and stored in the ordinary course of
business and in compliance with all applicable laws, rules, regulations, and
manufacturer’s label instructions and requirements, and good farming practices
prevalent in the area of the Premises, and no Hazardous Substances (as
hereinafter defined) (collectively, with the Restricted Materials and the Gas
and Oil (as hereinafter defined), the “Hazardous Materials”) shall be applied to
the Premises or crops growing thereon or brought onto or released upon or stored
on the Premises by Lessee, or any employee or agent of Lessee, or person acting
on Lessee’s behalf.  No experimental fertilizer, chemical, pesticide or
herbicide shall be applied to the Premises or to the crops growing thereon
except with Lessor’s prior written consent.  Lessee shall prepare and maintain
complete and accurate records in accordance with sound business practices and
all pertinent governmental regulations respecting the time, place, quality,
quantity, kind, and method of application of all Restricted Materials that may
be utilized by Lessee on or about the Premises, and shall furnish to Lessor,
upon request, true and correct copies thereof.  All gasoline, diesel fuel, fuel
oil, motor oil and lubricants (collectively, “Gas and Oil”), Restricted
Materials and containers in which they are shipped, stored, used, mixed,
transported, dispensed or applied, shall be used, stored, handled, maintained
and disposed of in strict compliance with the manufacturer’s instructions and
all applicable statutes and governmental regulations including regulations
concerning notice and posting.  Lessee hereby expressly indemnifies and holds
Lessor harmless from and against all loss, cost, damage, claims, expense or
liability arising from or related to Lessee’s or any of its employees’ or
agent’s use, handling, mixing, storing, transporting, applying or disposing of
any Hazardous Materials on or about the Premises.  Lessee shall not indemnify
nor





-8-

--------------------------------------------------------------------------------

 



 

be responsible for any loss, cost, damage, claims, expense or liability arising
from or related to Lessor’s or any of its successors’, employees’, or agent’s
use, handling, mixing, storing, transporting, applying or disposing of any
Hazardous Materials on or about the Premises.  Lessor shall have the right to
inspect the Premises and conduct reasonable testing at Lessor’s expense from
time to time to insure Lessee’s compliance with this section.  Lessee will
notify Lessor immediately of any violations, suspected violations, or alleged
violations of law concerning the use, application, storage, release or discharge
of Hazardous Materials on or about the Premises. As used herein, “Hazardous
Substances” means (i) asbestos in any form which is or could become friable or
which is deemed hazardous under any applicable law, urea formaldehyde foam
insulation, and/or leaded or lead based paint, (ii) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls, or radon gas, and/or (iii) any chemical, material or substance now or
hereafter defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “acute hazardous waste”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”,
“contaminants” or “pollutants”, or words of similar import under any applicable
local, state or federal law or under the regulations adopted or publications
promulgated pursuant thereto, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §9601, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§6901, et seq.; the Hazardous Materials Transportation Act, as amended, 49
U.S.C. §1801, et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. §1251, et seq.; Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281,
25501, and 25316 of the California Health and Safety Code; Section 2782.6(d) of
the California Civil Code; and Chapter 11 of Title 22 of the California Code of
Regulations.

 

6.7       Lessee shall not apply any Restricted Materials on the Premises which
may leave a residue that will adversely affect the growing of crops which may be
planted on the Premises following the termination of this
Lease.  Notwithstanding that they may leave a residue, Lessee may apply any
Restricted Materials on the Premises which are approved or authorized by the
United States Department of Agriculture, the California Department of Food and
Agriculture or the California Department of Pesticide Regulation and which are
in each case used in the ordinary course of business and in compliance with all
applicable laws, rules and regulations, manufacturer’s label instructions and
requirements, and good farming practices prevalent in the area of the
Premises.  Lessee shall also use care in the application of Restricted Materials
to the crops grown on the Premises so as to avoid damage to crops grown on
adjacent parcels of land owned by third parties.

 

6.8       Except with regards to irrigation equipment used in the ordinary
course of business, Lessee will not bury any tanks, equipment, or substances of
any type on the Premises without the prior written consent of Lessor.

 

6.9.      Any and all production data relating to the Premises is jointly owned
by Lessor and Lessee.  Specifically, Lessee agrees to provide to Lessor or
Lessor’s agent, a copy of all block-level yield data associated with the
Premises and full and complete record of all water use.

 

6.10     Lessee shall keep complete and accurate records of all groundwater and
surface water used on the Premises. By October 31 of each year, Lessee shall
provide Lessor with





-9-

--------------------------------------------------------------------------------

 



 

documentation of all water used for irrigation purposes on the Premises with
groundwater and surface water specifically detailed for each Property.

 

6.11     Lessee shall keep the Improvements, excluding permanent plantings on
the Premises insured at no less than their full replacement cost, against
physical loss by fire and such other coverages as are covered by the extended
coverage endorsement, with Lessor named as an additional insured, and provide
Lessor with a copy of the insurance policy covering the Improvements.

 

6.12     Lessee shall not remove any healthy trees growing on the Premises or
change the crops planted on the Premises without Lessor’s prior written consent.

 

6.13     Lessee hereby covenants that all harvesting and hauling charges
associated with the harvesting of the crops grown on the Premises, except
hulling costs and expenses, will be paid for by the Lessee’s contracted
processor/packer/shipper and will not be netted or subtracted from revenues
received by Lessee in calculating Gross Revenue.

 

7.         Condemnation.  If a part of the Premises is condemned for a public
use, and the remaining part can nevertheless reasonably be used economically by
Lessee, this Lease shall terminate as to the part taken on the date title vests
in the condemnor and Lessor shall have no liability to Lessee for any damage,
loss, inconvenience or hardship suffered by Lessee as a result thereof.  If all
or part of the Premises is taken and the remaining part, if any, cannot
reasonably be used economically by Lessee, this Lease shall terminate on the
date title vests in the condemnor.  If all or any part of the Premises is taken
or condemned, all compensation awarded on condemnation (less any amount
attributable to growing crops) shall be paid to Lessor and shall be treated as
the proceeds from the sale of all or the condemned part of the Premises.  Lessee
irrevocably assigns and transfers to Lessor any right to compensation or damages
to which Lessee may become entitled during the Lease Term as a result of the
condemnation of the entire or any part of the Premises, except for that portion
of any award (a) necessary to reimburse Lessee for Lessee’s crop expenses
incurred if title to all or any portion of the Premises is condemned/transferred
pursuant to this Section between November 1st and May 1st of any year of this
Lease or (b) consisting of anticipated or actual profit with regard to any
harvested or unharvested crops on the part of the Premises condemned if title to
all or any portion of the Premises is transferred pursuant to this Section at
any other time of any year of this Lease; provided that any such award to Lessee
is separately awarded and shall not diminish or reduce the award to Lessor with
respect to the Premises.  However, Lessee shall be entitled to appear in any
condemnation proceedings at its own cost for purposes of seeking from the
condemnor such compensation attributable to the taking or damaging of Lessee’s
personal property and growing crops.  Lessor and Lessee shall prorate Rent with
respect to the portion of the Premises condemned, as of the date the condemnor
assumes title thereto.  Lessee hereby waives the rights and benefits set forth
in California Code of Civil Procedure Section 1265.130. Lessor represents and
warrants to Lessee that Lessor has no knowledge of any pending condemnation
actions with respect to the Premises.

 

8.         Warranties and Representations.  LESSOR MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, AS TO THE CONDITION OF THE PREMISES,
THE LOCATION OF ITS BOUNDARIES, THE QUANTITY OR QUALITY OF





-10-

--------------------------------------------------------------------------------

 



 

WATER AVAILABLE TO THE PREMISES, OR AS TO THE FITNESS OR SUITABILITY OF THE
PREMISES FOR ANY USE WHICH LESSEE MAY INTEND TO MAKE THEREOF, INCLUDING WITHOUT
LIMITATION THE YIELD, QUALITY, OR VALUE OF ANY CROPS GROWN THEREON, AND LESSEE
ACCEPTS THE PREMISES IN “AS IS” CONDITION.

 

9.         Lessor’s Access.  Lessor reserves the right to itself, its agents,
employees, and assigns to enter the Premises at any reasonable time, upon
reasonable notice (or without any notice in the case of emergencies), for any
lawful purpose including, but not limited to, consultation with Lessee,
inspecting the Premises and crops growing thereon, showing the Premises to
prospective purchasers, and posting notices thereon.  Any such entry shall be at
the sole risk of Lessor and its agents, employees and invitees.  Prior to
entering the Premises, Lessor shall use reasonable efforts to notify Lessee of
Lessor’s intention to enter the Premises and Lessor does hereby release and hold
Lessee harmless for any and all damage Lessor or its agents or representatives
may cause to the Premises as a result of such access.

 

10.       Assignment, Subletting, and Sale.

 

10.1     Assignment and Subletting.  Lessee shall not assign this Lease or any
interest herein or sublet the Premises or any portion thereof to any person or
entity without Lessor’s prior written consent.  For the purposes of this Lease,
any change in the equity interest of any of Lessee which (i) results in a
cumulative change from the Effective Date of the equity interests in such entity
of greater than twenty-five (25%) percent, or (ii) any change resulting in a
single party obtaining an interest in of greater than twenty-five (25%) percent
in such entity, shall be deemed an “assignment” for the purposes of this
Lease.  Any attempted assignment or subletting in violation of this Section 10
shall be void.  This Lease shall not be assignable by operation of law as to any
interest of Lessee herein.  The consent to one assignment or sublease by Lessor
shall not be deemed to be consent to a subsequent assignment or
sublease.  Notwithstanding anything to the contrary written herein, after
providing ten (10) business days advance notice, and provided that the Guarantor
continues to guarantee Lessee’s (or any permitted assignees) payment of rent and
performance of all obligations under this Lease (as further provided in Section
16 of this Lease), Lessee may assign this Lease or any interest herein or sublet
the Premises to (i) any related parent entity with 100% ownership of Lessee, or
(ii) any related entity owned 100% by Lessee's parent entity; or (iii) any
related entity 100% owned by Lessee (each, a "Related Party Assignment or
Sublet").  Written notice is all that is required of Lessee for a Related Party
Assignment or Sublet.

 

10.2     Sale of Premises; Release of Lessor After Sale.  In the event of a sale
of all or part of the Premises, Lessor may assign all or a portion of this Lease
to the purchaser of the Premises (or such portion thereof) and, upon such
purchaser’s written assumption of the obligations hereunder, Lessor shall
thereafter be relieved from any liability hereunder arising after the closing
and in such case Lessee agrees to attorn to such purchaser of the Premises.

 

10.3     Lessor Liability.  In any and all events, Lessee agrees that Lessor
shall not be personally liable for its obligations under this Lease and Lessee
shall look solely to the interests of Lessor in the Premises, including the
rents, profits and proceeds therefrom, for satisfaction of any of Lessor’s
obligations hereunder.

 





-11-

--------------------------------------------------------------------------------

 



 

11.       Water.  Lessee agrees to make reasonable use of the water available to
the Premises, and, except in emergencies, to prevent the waste of the
same.  Neither Party shall be liable for the failure or shortage thereof, nor
for the failure of gas, electrical, or other power or energy.  Lessor does not
warrant the initial or continued accessibility or supply of the irrigation
water, its quality, or its suitability for any purpose.

 

12.       Re-Entry.  In the event Lessee neglects or abandons the crops growing
on the Premises, Lessor or persons designated by Lessor shall have the right to
immediately re-enter upon the Premises and care for, grow and harvest the crops
and/or care for any fallow land and charge against Lessee’s interest, if any, in
the crops or charge Lessee the additional cost for all expenses incurred by
Lessor in caring for, growing and/or harvesting such neglected or abandoned
crops.

 

13.       Binding Effect.  Subject to the provisions herein regarding assignment
and subletting, this Lease shall be binding upon and inure to the benefit of the
Parties hereto, their representatives, heirs, administrators, successors and
assigns as herein limited.

 

14.       Liability.  It is further understood and agreed that Lessor shall not
be liable for debts or liabilities contracted or incurred by Lessee, nor shall
Lessee allow any labor, mechanic or material liens to attach to the Premises or
Improvements.  Lessor shall not be liable for any accident to persons or
properties which may occur on the Premises during the Lease Term except to the
extent attributable to Lessor’s (or its agents or representatives) negligence,
reckless or willful misconduct, and Lessee hereby agrees to indemnify and save
harmless Lessor from any and all such liability except to the extent of Lessor’s
(or its agents or representatives) negligence, reckless or willful misconduct.

 

15.       Improvements, Alterations and Additions. Notwithstanding anything
herein to the contrary, but subject to Section 6.12 (regarding the removal of
healthy trees), Lessee may, at Lessee's sole cost and expense, remove, destroy,
or level any of the Improvements that existed at the commencement of the Lease,
at Lessee's sole discretion, as long as each such act (i) does not have a
material negative impact on the farming operation on the Premises, and (ii) the
subject Improvement has not received an Investment Improvement that required
Lessor's Approval (as described in Section 4.3). Lessee agrees that any
improvements, additions or alterations, made during the Lease Term, shall become
and remain the property of Lessee until expiration or termination of the
Agreement at which point they will be owned by Lessor subject to Section 4.3 and
4.5.

 

16.       Guarantee.    Lessee shall cause Olam International Limited, a company
organized under the laws of Singapore corporation (“Guarantor”) to guarantee
Lessee’s payment of rent and performance of all obligations under this Lease, in
the form provided as Exhibit B (the “Guaranty”) and to maintain such Guaranty in
force during the term of this Lease.

 

17.       Reserved.

 

18.       Labor Matters.  Lessee hereby represents to Lessor that it is not
currently a party to a labor union contract or collective bargaining agreement
which will or could affect the Premises or the operation thereof, nor will it
seek to become a party to any such agreement during the Lease Term which in any
manner binds Lessor as a party or successor or obligates Lessor or any





-12-

--------------------------------------------------------------------------------

 



 

subsequent owner of the Premises to bargain with any union or labor organization
as a successor in interest to Lessee.  Lessee will indemnify and hold Lessor and
the Premises harmless from and against any and all loss, cost, damage, claim,
liability or expense that it may incur as a result of Lessee’s breach of this
Section 18.  This Section 18 is not intended to cause Lessee to refuse to
bargain in good faith in accordance with law, nor will its provisions result in
liability against Lessee for actions by its employees beyond its control.

 

19.       No Restrictions.  Nothing contained in this Lease shall be construed
so as to prohibit either Party or any firm or corporation in any way affiliated
with either of them from owning, operating, or investing in any agricultural,
ranching, farming or any other type of real estate development either in the
state where the Premises is located or elsewhere, provided such activities do
not interfere with the affected Party’s ability to properly perform its
obligations under this Lease.

 

20.       Operation in Accordance with Law.  Lessee shall, at all times during
the Lease Term, use its best efforts to apprise itself of and comply fully with
all federal, state, local and other governmental laws, statutes, ordinances and
regulations applicable to its operations hereunder, including , without
limitation, all applicable requirements of the Immigration Reform and Control
Act of 1986, as it may be amended from time to time,  the Fair Labor Standards
Act, as amended, all regulations and orders of the United States Department of
Labor issued thereunder, and all other governmental agencies or departments with
jurisdiction over Lessee, the Premises or the operation thereof, and all laws,
ordinances and regulations relating to the use, storage, mixing, handling,
disposal or application of all insecticides, herbicides, pesticides or other
hazardous or toxic materials on or about the Premises and any containers in
which they are shipped, handled, mixed or stored.  Lessee shall, and in the
event Lessee elects to contract with a customer farm contractor shall cause such
farm contractor to, either:  (i) maintain Workers Compensation Insurance,
insuring its employees engaged on the Premises with a company legally authorized
to write such insurance in the state in which the Premises is located, and
Lessee shall furnish Lessor upon demand with a certificate of such insurance; or
(ii) self-insure with respect to risks covered by Workers Compensation Insurance
by maintaining a qualified plan under California Workers Compensation Insurance
laws and furnish to Lessor evidence of such insurance at Lessor’s request.

 

21.       Termination.  Subject to the provisions of Section 2, this Lease shall
terminate in its entirety upon the earlier to occur of the following (the
“Termination Date”):

 

(a)        One (1) business day following Lessor’s notice to Lessee of Lessor’s
Election to Terminate pursuant to any of the provisions of Section 22.

 

(b)        The Lease Expiration Date.

 

Upon termination of this Lease as set forth above, Lessee’s rights, duties and
obligations under this Lease shall automatically terminate on the Termination
Date.  In that event, (i) Lessee shall immediately relinquish possession of the
Premises and copies of all books, records, files, maps, studies, reports, keys,
codes and information concerning the Premises to Lessor; (ii) Lessee shall
assign all of its rights in any applicable crop insurance policy and all
Improvements to Lessor; (iii) Lessee shall immediately, quietly, and peacefully
vacate the Premises and surrender





-13-

--------------------------------------------------------------------------------

 



 

possession thereof to Lessor or its designee all in good working order,
condition, repair, reasonable wear and tear and damage caused by fire or other
unavoidable casualty, and permitted alterations excepted, and (iv) Lessee shall
remove all personal property of Lessee from the Premises, including without
limitation, any mobile homes or modular structures belonging to Lessee or
Lessee’s affiliates.  Furthermore, Lessor reserves the right, following the
severance of Lessee’s last crop immediately preceding the expiration or
termination of this Lease, for Lessor or any successor lessee to enter upon the
Premises (at no cost to Lessee and without unreasonably interfering with
Lessee’s operations) for purposes of applying fertilizers, and performing any
other operation deemed necessary for the maintenance and preservation of the
Premises consistent with good farming practices prevalent in the area of the
Premises.

 

Notwithstanding the termination of this Lease as set forth above, Lessee’s
obligations to defend and indemnify as provided in Sections 6.7, 14, 18, and 26
herein, as to events, acts or omissions taking place prior to the termination,
shall continue.

 

22.       Termination for Cause Defined; Notice of Election to
Terminate.  Lessor will have cause for termination of this Lease upon the
occurrence of any of the following events (“Cause for Termination”):

 

(a)        The existence of a default of this Lease pursuant to Section 23.1.

 

(b)        The quality of Lessee’s operation of the tree nut farm (including,
without limitation, the maintenance of trees, harvesting practices, and pest and
disease control), shall be materially below the quality of similar farming
operations (with comparable water and soil) in the area of the Premises (the
“Standard of Management”). Lessor's right to terminate under this Section 22(b)
is subject to the following requirements.

 

(i)         Cure Notice. Lessor shall provide a detailed notice ( the "Cure
Notice") to Lessee including (i) the specific areas in which quality fails to
meet the Standard of Management, (ii) the specific failures, and (iii) what must
be done to reasonably cure such failures. After delivery of the Cure Notice,
Lessor shall provide Lessee a reasonable opportunity to improve such deficiency
described in the Cure Notice.  For purposes of this subsection a “reasonable
opportunity” shall mean the least amount of time reasonably required by a
competent, experienced farm manager to remedy the deficiency, not to extend
beyond the conclusion of the Crop Year then in effect or the succeeding Crop
Year if Lessor’s notice is provided within the last ninety (90) days of a Crop
Year, provided that immediately upon receipt the Cure Notice, Lessee shall
commence and continue with due diligence to cure and improve the deficiency
noted.

 

(ii)       Cure Period and Cure Notice Response. Within ten (10) business days
of receipt of the Cure Notice (the "Cure Period"), Lessee shall either (i)
acknowledge in writing Lessor’s notice of termination, (ii) notify Lessor, in
writing, that Lessee intends to cure the breach and provide an estimated time
for completion, or (iii) notify Lessor that Lessee disputes that there is a
breach (collectively, the "Cure Notice Response").  If Lessee does not deliver
the Cure





-14-

--------------------------------------------------------------------------------

 



Notice Response to Lessor during the Cure Period, Lessee will be deemed to have
acknowledged Lessor’s notice of termination.  However, if the Parties cannot
agree whether Lessee timely cured, or if Lessee responds to the Cure Notice by
informing Lessor that Lessee disputes that there is a breach by Lessee, then the
dispute shall be settled through binding arbitration (as further described in
Section 22(b)(iii) below.

 

(iii)      Mandatory and Binding Arbitration.  Any dispute arising between the
Parties regarding Section 22(b), which cannot be settled amicably by the Parties
within ten (10) days, concerning only the provisions of Section 22(b) of this
Lease or the rights and duties of the Parties in regard thereto, shall be
resolved by arbitration as provided in this paragraph.  All such disputes shall
be settled exclusively and finally through arbitration conducted by the American
Arbitration Association (the “AAA”) before a single arbitrator in Fresno County,
California, in accordance with the Commercial Arbitration Rules of the AAA (the
“Rules”), as such Rules are in effect on the date of delivery of a Demand for
Arbitration, provided, however, that notwithstanding anything contained in the
Rules, the arbitrator shall not have the power to authorize more than ten (10)
document requests.  Further, no interrogatories shall be allowed during the
course of the arbitration proceeding, and each Party shall be allowed only one
deposition absent a showing of good cause.  “Good cause” in this context shall
mean that despite the fact that the Parties are agreeing to arbitration as an
alternative to judicial proceedings because arbitration is intended to be a
quicker, less expensive, more efficient dispute resolution mechanism, the Party
cannot establish its prima facie case without taking more than one
deposition.  In no case does the arbitrator have the power to authorize more
than three (3) depositions per Party.  The arbitration proceedings provided
hereunder are hereby declared to be self-executing, and it shall not be
necessary to petition a court to compel arbitration.  The expedited arbitration
will be concluded within one hundred twenty (120) days of the date of the Demand
for Arbitration.  The arbitrator shall determine all questions of fact and law
relating to any controversy, claim or dispute hereunder, including but not
limited to whether or not such controversy, claim or dispute is subject to the
arbitration provisions contained herein. The arbitrator may apportion the costs
and expenses of the arbitration proceeding, including attorneys’ fees and
arbitrators’ fees, between the Parties in any manner deemed reasonable by the
arbitrator.  The arbitrator is required, under this Lease between the Parties,
to strictly construe this Lease and may not grant an award or any relief to a
Party that is inconsistent with the express terms of this Lease.  Any award or
determination rendered by the arbitrator may be entered and enforced in any
court of competent jurisdiction.

 

Upon the occurrence of a Cause for Termination, Lessor shall have the right to
terminate this Lease by giving Lessee written notice thereof in the manner set
forth in Section 28, setting forth the facts and circumstances constituting the
Cause for Termination.

 

Lessor’s right to terminate this Lease in accordance with the provisions hereof
shall be in addition to all other rights and remedies available to Lessor under
California law arising from the obligations set forth in this Lease.

 





-15-

--------------------------------------------------------------------------------

 



 

23.       Default and Remedies.

 

23.1     Lessee Default.  There shall be a "Lessee Default" under this Lease by
Lessee if at any time during the Lease Term:  (i) Lessee shall fail to pay any
Rent when due, or any other sum of money whatsoever which Lessee shall be
obligated to pay under the provisions of this Lease, within fifteen (15) days
after the date such sum is required to be paid hereunder with respect to any
such sum the date of payment for which is fixed or set hereunder, or, if no such
date of payment is so fixed or set, within fifteen (15) days after written
notice and demand by Lessor therefor; (ii) Lessee shall assign, mortgage or
encumber this Lease, or sublet the whole or any part of the Premises, otherwise
than as expressly permitted hereunder, or if this Lease or the estate of Lessee
hereunder shall be transferred, or passed to, or devolve upon, any person or
entity other than Lessee herein named by operation of law or otherwise, except
in the manner permitted hereunder; (iii) Lessee shall default in the performance
or observance of any of the other terms, covenants, conditions, or agreements of
this Lease (other than as described in clauses (i), (ii), (iv), (v), (vi),
(vii), (viii), or (ix) hereof) for thirty (30) days after written notice and
demand, or if such default shall be of such a nature that the same cannot
practicably be cured within such thirty (30) day period and Lessee shall not
within such thirty (30) day period commence and continue with due diligence and
dispatch, the curing and performance of such defaulted term, covenant, condition
or agreement, or if Lessee shall within such thirty (30) day period commence
with due diligence and dispatch to cure and perform such defaulted term,
covenant, condition or agreement and shall thereafter fail or neglect to
prosecute and complete with due diligence and dispatch, the curing and
performance of such defaulted term, covenant, condition or agreement; (iv) there
shall be filed by or against Lessee in any court or other tribunal pursuant to
any statute or other rule of law, either of the United States or of any State or
of any other authority now or hereafter exercising jurisdiction, a petition in
bankruptcy or insolvency proceedings or for the reorganization or for the
appointment of a receiver or trustee of all or substantially all of Lessee’s
property, or for any other form of debtor relief, unless such petition be filed
against Lessee and if in good faith Lessee shall promptly thereafter commence
and diligently prosecute any and all proceedings appropriate to secure the
dismissal of such petition and shall secure such dismissal within ninety (90)
days after the date of filing or the commencement of such proceedings; (v) if
Lessee makes an assignment for the benefit of creditors; (vi) if Lessee fails to
pay when due any assessments, charges, or insurance premiums or similar amounts
to be paid by Lessee under this Lease and such failure continues for a period of
ten (10) days after written notice that such amount remains unpaid; provided if
Lessee disputes that payment is due, Lessee may file an appropriate protest or
challenge to such payment; (vii) if Lessee shall permit the Premises or any
portion thereof to be subject to any lien or encumbrance not otherwise permitted
hereunder (including, without limitation, any involuntary lien) and fails to
remove or provide a release bond or similar security within twenty (20) days
after receiving written notice of the existence of such lien; (viii) if Lessee
shall vacate, abandon, fail to farm, or fail to market the crops grown on the
Premises in accordance with the terms of this Lease or in accordance with the
terms of any Crop Contracts; or (ix) if Lessee shall default under the terms and
conditions of any crop loan, secured by a lien on the crops growing on the
Premises, obtained by Lessee pursuant to Section 24 hereof.  For purposes of
this Section 23.1, failure to maintain Improvements that results in: (i) the
permanent impairment of the value of such Improvements; and (ii) the inability
to cure such impairment without the removal and replacement, shall constitute a
default and Lessor shall have the rights set forth in Section 23.2 below.

 





-16-

--------------------------------------------------------------------------------

 



 

Lessor may provide a copy of any required notices pursuant to this Section 23.1
to Lessee’s crop lender, if any.

 

23.2.    Lessor’s Remedies.  In addition to other remedies available to Lessor,
the Parties intend for Lessor to have the remedy described in California Civil
Code Section 1951.4 (which provides that a lessor may continue the lease in
effect after the lessee’s breach and abandonment and recover rent as it becomes
due, if the lessee has the right to sublet or assign subject only to reasonable
limitations).

 

The Parties further specifically agree that in the event of Lessee Default under
this Lease:

 

(a)        Lessor may continue this Lease in effect until such time as Lessor
elects to terminate Lessee’s right to possession, and Lessee shall remain liable
to perform all of its obligations under this Lease and Lessor may enforce all of
Lessor’s rights and remedies, including the right to recover Rent as it falls
due.  Lessor shall have the right to do all things necessary or appropriate to
manage and farm the Premises, and may do all things appropriate to a subletting
of the Premises for the account of Lessee, and none of such acts shall be deemed
to terminate Lessee’s right of possession, unless and until Lessor elects to
terminate the same by written notice to Lessee.  Lessee agrees to reimburse
Lessor on demand for all amounts reasonably expended by Lessor in managing and
farming the Premises and for Lessor’s reasonable attorneys’ fees and costs,
together with interest on the amounts expended from time to time at the rate
specified in Section 32 below.

 

(b)        Lessor may terminate Lessee’s possession of the Premises.  If
Lessee’s right to possession of the Premises is terminated by, then this Lease
shall terminate.  Upon such termination, Lessor may recover from Lessee:

 

(i)         The worth at the time of award of the unpaid Rent which had been
earned at the time of termination.

 

(ii)       The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Lessee proves could be reasonably avoided.

 

(iii)      The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss for such period that Lessee proves could be reasonably avoided.

 

(iv)       Any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligation under the Lease
or which in the ordinary course of things would be likely to result therefrom.

 





-17-

--------------------------------------------------------------------------------

 



 

The “worth at the time of award” of the amounts referred to in this subdivision
(b) is the product of: (i) the Olympic average of the Rent for the Crop Years
prior to termination and (ii) the number of years left in the Lease Term,
discounting such amount at the rate of five percent (5%).  The “Olympic average”
shall means the average eliminating the high and low numbers.

 

23.3     Lessor Default.  Lessor shall not be in default under this Lease unless
Lessor fails to perform obligations required by Lessor within thirty (30) days
after written notice by Lessee to Lessor specifying what obligations Lessor has
failed to perform.  If the nature of Lessor’s failure to perform is such that
more than thirty (30) days is required for performance, Lessor shall not be in
default if during such time period Lessor commences performance and thereafter
diligently prosecutes the same to completion. In the event Lessor defaults in
its obligations under this Lease, Lessee shall have the option, but not the
obligation, to cure Lessor’s default.  If Lessee exercises such option, Lessor
shall reimburse Lessee for all reasonable costs incurred by Lessee to cure the
default and if such amounts are not paid with fifteen (15) days after Lessee
provides Lessor with an invoice requesting reimbursement, such amounts will
accrue interest at ten percent (10%) per annum until paid.  Lessee may pursue
any or all available remedies at law or in equity in the event of a default by
Lessor.

 

23.4     Remedies Cumulative.  The rights, powers, elections and remedies of
Lessor and Lessee contained in this Lease shall be construed as cumulative and
no one of them is or shall be considered exclusive of the other or exclusive of
any other rights or remedies allowed by law, and the exercise of one or more
rights, powers, elections or remedies shall not impair either Party’s right to
exercise any other.

 

24.       Lessee’s Right to Encumber the Crops. Notwithstanding anything to the
contrary written herein, Lessee may encumber all crops and farm products and all
products and proceeds thereof including any crop insurance proceeds (“Crops”)
now or hereafter grown or growing on the Premises in connection with loans for
planting, farming and operating funds with a term not exceeding one year (1
yr.), subject to Lessee providing Lessor with written notice of same. Upon
written request of Lessee, or any beneficiary, mortgagee, or secured party (each
a “Lessee’s Crop Lender”) of any deed of trust, mortgage, or security agreement
affecting the Crops, and the note or other obligation secured by it, that
constitutes security for the payment of debt or performance of an obligation,
Lessor and any Lessor lender shall, in writing, subordinate its rights in the
Crops to any encumbrance against the Crops held by any Lessee’s Crop Lender.

 

25.       Reserved

 

26.       Indemnification.  In addition to any other indemnification provisions
contained in this Lease, including without limitation those set forth in
Sections 6.7, 14 and 18 hereof, except to the extent caused by the intentional
or negligent acts or omissions of Lessor or its agents, Lessee shall indemnify
and hold Lessor and the property of Lessor, including the Premises, free and
harmless from any and all claims, liability, loss, damage, or expenses resulting
from Lessee’s occupation and use of the Premises including any claim, liability,
loss or damage arising by reason of the injury to or death of any person or
persons or by reason of damage to any property caused by the condition of the
Premises, the condition of any improvements or personal property in or on





-18-

--------------------------------------------------------------------------------

 



 

the Premises, injury, illness or death of any person as a result of defective or
contaminated crops, livestock or agricultural products, or the acts or omissions
of Lessee or any person in or on the Premises with the express or implied
consent of Lessee.  The duties of Lessee under this Section 26 to indemnify and
hold Lessor and the property of Lessor, including the Premises, free and
harmless from any such claim, liability, loss, or damage shall extend to any
claim, liability, loss, or damage arising by reason of the injury to or death of
(1) Lessee, (2) any agent, officer, or employee of Lessee, or (3) any
independent contractor hired by Lessee to perform work or render services on the
Premises.

 

27.       Release.  From and after the execution hereof, Lessee hereby waives,
releases, remises, acquits, and forever discharges Lessor, its directors,
officers, shareholders, employees, and agents, and their respective heirs,
successors, personal representatives, and assigns, of and from any and all
suits, causes of action, legal or administrative proceedings, claims, demands,
actual damages, punitive damages, losses, costs, liabilities, interest,
attorneys’ fees and expenses of whatever kind and nature, in law or in equity,
known or unknown, which Lessee ever had, now has, hereafter can, shall or may
have or acquire or possess based upon, or arising out of or in any way connected
with, directly or indirectly the condition, status, quality, nature,
contamination, or environmental state of the Premises except to the extent
caused by the intentional or negligent acts or omissions of Lessor after the
execution hereof (collectively, the “Released Matters”).

 

It is the intention of this provision that any and all responsibilities and
obligations of Lessor, and any and all rights or claims of Lessee, its
successors and assigns and affiliated entities, against Lessor with respect to
the Released Matters are declared null and void and of no present or future
effect as to such parties.  Lessee hereby waives the benefits of Section 1542 of
the Civil Code of the State of California, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

 

Lessee’s Initials:  __________

 

28.       Notices.  All notices under this Lease shall be in writing, and be
either personally served, sent with return receipt requested by certified mail
with postage prepaid, sent by nationally recognized overnight courier service,
or sent by email or facsimile with an original to be delivered by nationally
recognized overnight courier service, and addressed to the respective Parties as
follows:

 

To Lessee:

Olam Farming, Inc.

 

Attn:    Dave DeFrank

 

205 E. River Park Circle, Suite 310

 

Fresno, CA 93720-1572

 

dave.defrank@olamnet.com

 

 

With a copy to:

 

 

Ligia Bernardo, Director of Legal

 

205 E. River Park Circle, Suite 310





-19-

--------------------------------------------------------------------------------

 



 

 

Fresno, CA 93720

 

 

 

Baker Manock & Jensen PC

 

Attn: Carl R. Refuerzo

 

5260 North Palm, Suite 421

 

Fresno, CA 93704

 

crefuerzo@bakermanock.com

 

 

To Lessor:

Arnold (CA) LLC

 

Attn. Legal Department

 

4600 S. Syracuse St., Suite 1450

 

Denver, CO 80237

 

legal@farmlandpartners.com

 

or to such other person or at such other place as either Party may from time to
time designate by written notice to the other Party.

 

Notice given in the foregoing manner shall be deemed sufficiently given for all
purposes hereunder on the date the same was personally delivered, deposited with
the United States Postal Service, deposited with a nationally recognized
overnight courier service, or sent by facsimile, or e-mail (provided that in the
case of e-mail notice, a hard copy of such communication shall follow by one of
the other modes of delivery set forth herein within two (2) days of such e-mail
notice) except that notices of changes of address shall not be effective until
actual receipt.

 

29.       Holding Over.  Upon the expiration or termination of this Lease, if
Lessee fails to yield possession, Lessee shall pay to Lessor rent at the rate of
150% of the rental applicable to the last complete Crop Year during the Lease
Term (calculated on a per diem basis) plus the sum of $500.00 per day, as
additional rent, for each day Lessee remains in possession thereafter, in
addition to any damages caused by Lessee to Lessor’s land or improvements, and
such payments shall not entitle Lessee to any interest of any kind or character
in or to the Premises.  Lessee hereby waives the provisions of Section 1161(2)
of the California Code of Civil Procedure as they relate to agricultural
leases.  If such possession shall continue beyond thirty (30) days, Lessee shall
be liable for any and all land preparation expenses incurred by Lessor or its
agents during the holdover period.  Nothing contained herein shall be deemed to
create any right of Lessee to extend the Lease.

 

30.       Surrender of Lease Not Merger.  The voluntary or other surrender by
Lessee, or mutual cancellation of this Lease, shall not work a merger, and shall
terminate all or any existing subleases or subtenancies, or may, at the option
of Lessor, operate as an assignment to Lessor of any or all such subleases or
subtenancies.

 

31.       Quitclaim.  At the expiration or earlier termination of this Lease,
Lessee shall execute, acknowledge and deliver to Lessor within ten (10) days
after written demand from Lessor to Lessee any quitclaim deed or other document
required by any title company to remove the cloud of this Lease from the title
of the Premises.

 





-20-

--------------------------------------------------------------------------------

 



 

32.       Interest.  With respect to any Rent or other amounts due Lessor
hereunder (including, without limitation, amounts advanced by Lessor to pay or
perform Lessee’s obligations hereunder), Lessee agrees to pay to Lessor interest
thereon until such amounts are repaid in full at an interest rate equal to ten
percent (10%) per annum but not to exceed the highest rate permitted by law, in
addition to any late charges permitted under the Lease.  Interest on any amount
due shall not start accruing until fifteen (15) days after such amount was first
due.  With respect to any amounts due Lessee hereunder, Lessor agrees to pay to
Lessee interest thereon until such amounts are repaid in full at an interest
rate set forth in this Section 32.

 

33.       Additional Rent.  Any monetary obligations of Lessee to Lessor under
the terms of the Lease shall be deemed to be rent hereunder.

 

34.       Expiration of Indemnities.  Lessee’s liability for the various
indemnities under Sections 14, 18, and 26 shall terminate on the second
anniversary of the termination of this Lease.  However, Lessee’s liability for
the indemnity under Section 6.6 shall not terminate.

 

35.       Legal Effect.  All covenants of Lessee and Lessor contained in this
Lease are hereby expressly made independent conditions concurrent.

 

36.       Headings.  The titles or headings to the articles and sections of this
Lease are not a part of this Lease and shall have no effect on the construction
or interpretation of any part of this Lease.

 

37.       Entire Agreement, Amendment.  This Lease, including the recitals,
shall constitute the entire understanding of the Parties hereto with respect to
the subject matter hereof, and no amendment, modification, or alteration of the
terms hereof shall be binding unless the same are in writing, dated subsequent
to the date hereof, and duly executed by the Parties.

 

38.       Choice of Law.  This Lease shall be governed by and construed in
accordance with the laws of the State of California.  In the event any dispute
arises between the Parties and if the same shall result in litigation, venue of
such litigation shall be in Fresno County, California.

 

39.       Legal Relationship of Parties.  Lessor and Lessee acknowledge and
agree that the terms of this Lease have been the subject of extensive analysis
and negotiation.  They further agree that it is their intention that the legal
relationship established and governed by this Lease is that of Lessor and Lessee
with respect to the Premises.  The parties have no intention that the legal
relationship created by this Lease be deemed or construed to be a partnership,
joint venture, co-venture, agency, trust, co‑tenancy or any other type or form
of legal relationship other than a tenancy for years according to its terms.

 

40.       Exhibits.  Each of the Exhibits attached hereto is incorporated herein
by reference as if set out herein in full and such Exhibits are identified as
follows:

 

Exhibit A – Legal Description of the Land

Exhibit B – Form of Guaranty





-21-

--------------------------------------------------------------------------------

 



 

Exhibit C – Development Plan

 

41.       Construction.  The language used in this Lease shall be deemed to be
the language approved by the Parties to express their mutual intent and no rule
of strict construction shall be applied against either Party.

 

42.       Attorneys’ Fees.  In the event any suit, action or proceeding of any
kind (an “action”) is brought by any Party hereto to enforce, defend or
interpret any provision of this Lease (including without limitation an action
for declaratory relief), the prevailing party in such action shall recover from
the other Parties to such action all reasonable costs and expenses (including,
without limitation, the reasonably allocated cost of in-house counsel) which the
prevailing party may incur in bringing such action and/or enforcing any judgment
granted therein, all of which shall be deemed to have accrued upon the
commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.  The “prevailing party” means the Party entitled to
recover costs of suit, whether or not any action proceeds to final
judgment.  Any judgment or order entered in such action shall specifically
provide for the recovery of all reasonable costs and expenses incurred by the
prevailing party in connection therewith including, without limitation, costs
and expenses incurred in enforcing such judgment.  For the purpose of this
Section 42, “costs and expenses” include all court costs and attorneys’ fees
including, without limitation, court costs and attorneys’ fees incurred in
connection with any of the following:  (a) postjudgment motions, (b) contempt
proceedings, (c) garnishment, levy and debtor and third party examinations,
(d) discovery, and (e) bankruptcy litigation.

 

43.       Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be deemed an original hereof and all such
counterparts shall constitute one and the same instrument.

 

44.       Joint and Several.  If Lessee consists of more than one person, each
Lessee: (a) shall have joint and several liability for the punctual payment and
performance, when due, of each and every obligation of Lessee herein, including
without limitation, the prompt payment of Rent; (b) acknowledges that this
agreement is the independent and several obligation of each Lessee and may be
enforced against each Lessee separately, whether or not enforcement of any right
or remedy hereunder has been sought against any other Lessee; and (c) agrees
that its liability hereunder is absolute, unconditional, continuing and
irrevocable.

 

45.       Severability.  If any term, provision, covenant or condition hereof or
any application thereof should be held by a court of competent jurisdiction to
be invalid, void or unenforceable, in whole or in part, all terms, provisions,
covenants and conditions hereof and all applications thereof not held invalid,
void or unenforceable shall continue in full force and effect and shall in no
way be affected, impaired or invalidated thereby.

 

[signatures follow on next page]





-22-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties have executed this Lease on the day and year
first above written.

 

LESSOR:

LESSEE:

 

 

Arnold (CA) LLC 

OLAM FARMING, INC,

 

a Delaware corporation

 

 

/s/ Luca Fabbri, CFO

/s/ Gregory C. Estep, President

11/28/2017

11/28/2017

 

 



-23-

--------------------------------------------------------------------------------

 



EXHIBIT A

 

KG PROPERTY:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
MADERA, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

ALL THAT PORTION OF SWAMP & OVERFLOW SURVEY NO. 287, IN THE SOUTHEASTERLY 1/2 OF
THE SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, THE SOUTHWEST 1/4 OF THE
SOUTHWEST 1/4 AND THE SOUTHEASTERLY 1/2 OF NORTHWEST 1/4 OF SOUTHWEST 1/4 OF
SECTION 24, TOWNSHIP 13, SOUTH, RANGE 16 EAST, M.D.B.&M., LYING IN MADERA
COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN VOL. 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE UNITED STATES TRAVERSE CORNER ON THE NORTH LINE OF SAID SECTION
24, FROM WHICH THE NORTHWEST CORNER OF SAID SECTION 24 BEARS SOUTH 89 DEGREES 48
MINUTES 28 SECONDS WEST 1,881.00 FEET, SAID POINT OF BEGINNING HAVING
COORDINATES Y=106, 842.16 AND X=2, 093, 805.30; THENCE FROM SAID POINT OF
BEGINNING AND ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE, SOUTH 79
DEGREES 52 MINUTES 39 SECONDS WEST 38.83 FEET; THENCE LEAVING SAID SEGREGATION
LINE FROM A TANGENT THAT BEARS SOUTH 52 DEGREES 22 MINUTES 36 SECONDS WEST ALONG
A CURVE TO THE LEFT HAVING A RADIUS OF 1,035.00 FEET THROUGH A CENTRAL ANGLE OF
19 DEGREES 23 MINUTES 10 SECONDS, AN ARC DISTANCE OF 350.19 FEET TO A POINT ON
THE LAST SAID SEGREGATION LINE; THENCE ALONG SAID SEGREGATION LINE, SOUTH 06
DEGREES 37 MINUTES 48 SECONDS EAST 185.71 FEET; THENCE SOUTH 28 DEGREES 04
MINUTES 39 SECONDS WEST 408.24 FEET, THENCE LEAVING THE SAID SEGREGATION LINE,
SOUTH 06 DEGREES 04 MINUTES 01 SECONDS WEST 635.55 FEET; THENCE SOUTH 03 DEGREES
12 MINUTES 16 SECONDS WEST 100.13 FEET; THENCE SOUTH 06 DEGREES 04 MINUTES 01
SECONDS WEST 844.73 FEET; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
970 FEET THROUGH A CENTRAL ANGLE OF 29 DEGREES 33 MINUTES 26 SECONDS, AN ARC
DISTANCE OF 500.40 FEET; THENCE SOUTH 35 DEGREES 37 MINUTES 27 SECONDS WEST
2,529.94 FEET TO A 3/4 INCH IRON PIPE WITH BRASS PLUG MARKED "C8-123" FROM WHICH
A 1 1/2 INCH STEEL AXLE MARKING THE NORTHEAST CORNER OF SAID SECTION 23 BEARS
NORTH 04 DEGREES 23 MINUTES 40 SECONDS EAST 4,906.71 FEET; THENCE ALONG A CURVE
TO THE RIGHT HAVING A RADIUS OF 470.00 FEET THROUGH A CENTRAL ANGLE OF 30
DEGREES 16 MINUTES 23 SECONDS AN ARC DISTANCE OF 248.33 FEET; THENCE SOUTH 65
DEGREES 53 MINUTES 50 SECONDS WEST 245.28 FEET, THENCE SOUTH 68 DEGREES 45
MINUTES 35 SECONDS WEST 100.12 FEET; THENCE SOUTH 65 DEGREES 53 MINUTES 50
SECONDS WEST 115.87 FEET; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
465 FEET THROUGH A CENTRAL ANGLE OF 38 DEGREES 43 MINUTES 04 SECONDS, AN ARC
DISTANCE OF 314.23 FEET TO A POINT ON THE NORTHWESTERLY LINE OF SAID STATE SWAMP
AND OVERFLOWED LANDS SURVEY NO. 287; THENCE ALONG SAID NORTHWESTERLY LINE SOUTH
45 DEGREES 16 MINUTES 49 SECONDS WEST 33.17 FEET TO A POINT ON THE SOUTH LINE OF
SAID SECTION 23; THENCE ALONG SAID SOUTH LINE SOUTH 89 DEGREES 59 MINUTES 38
SECONDS WEST 290 FEET, MORE OR LESS, TO THE LOW WATER MARK ON THE NORTH OR RIGHT
BANK OF THE SAN JOAQUIN RIVER; THENCE UPSTREAM ALONG SAID LOW WATER MARK WITH
THE MEANDERS THEREOF TO AN





EXHIBIT B
TO
AGRICULTURAL LEASE

-1-

--------------------------------------------------------------------------------

 



 

INTERSECTION WITH THE NORTH LINE OF SAID SECTION 24; THENCE ALONG THE NORTH LINE
OF SAID SECTION 24, SOUTH 89 DEGREES 48 MINUTES 28 SECONDS WEST 370 FEET, MORE
OR LESS, TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 24; THENCE 89 DEGREES 48
MINUTES 28 SECONDS EAST 1,881.00 FEET TO THE UNITED STATES TRAVERSE CORNER ON
THE NORTH LINE OF SAID SECTION 24; THENCE SOUTH 79 DEGREES 52 MINUTES 39 SECONDS
WEST 38.83 FEET, ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE OF THE TRUE
POINT OF BEGINNING OF THE HEREIN DESCRIBED PARCEL, SAID POINT OF BEGINNING
HAVING COORDINATES Y=106,835 34 AND X=2, 093,767.08; THENCE FROM SAID POINT OF
BEGINNING AND ALONG SAID SEGREGATION LINE SOUTH 79 DEGREES 52 MINUTES 39

SECONDS WEST 264.78 FEET; THENCE SOUTH 06 DEGREES 37 MINUTES 48 SECONDS EAST
211.08 FEET; THENCE LEAVING SAID SEGREGATION LINE ALONG A CURVE TO THE RIGHT,
HAVING A RADIUS OF 1035 FEET, THROUGH A CENTRAL ANGLE OF 19 DEGREES 23 MINUTES
10 SECONDS, AN ARC DISTANCE OF 350.19 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION LYING BETWEEN THE LOW WATER MARK AND THE
CENTERLINE OF THE SAN JOAQUIN RIVER.

 

AND ALSO EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND
MINERALS IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH
LOUISE LE BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965
IN VOL. 949 OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO.
16754.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO. 1834.

 

APN: 040-222-026 (PORTION)

 

PARCEL NO. 2:

 

ALL THAT PORTION OF SWAMP & OVERFLOW SURVEY NO. 576 IN THE WEST 1/2 OF SECTION
24, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN, LYING IN
MADERA COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN BOOK 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE UNITED STATES TRAVERSE CORNER ON THE NORTH LINE OF SAID SECTION
24, FROM WHICH THE NORTHWEST CORNER OF SAID SECTION 24 BEARS SOUTH 89 DEGREES 48
MINUTES 28 SECONDS WEST 1,881.00 FEET, SAID POINT OF BEGINNING HAVING
COORDINATES Y=106,824 16 AND X=2,093,805.30; THENCE FROM SAID POINT OF BEGINNING
AND ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE, SOUTH 79 DEGREES 52
MINUTES 39 SECONDS WEST 38.83 FEET; THENCE LEAVING SAID SEGREGATION LINE FROM A
TANGENT THAT BEARS





EXHIBIT B
TO
AGRICULTURAL LEASE

-2-

--------------------------------------------------------------------------------

 



 

SOUTH 52 DEGREES 22 MINUTES 36 SECONDS WEST ALONG A CURVE TO THE LEFT HAVING A
RADIUS OF 1,035.00 FEET THROUGH A CENTRAL ANGLE OF 19 DEGREES 23 MINUTES 10
SECONDS, AN ARC DISTANCE OF 350.19 FEET TO A POINT ON THE LAST SAID SEGREGATION
LINE; THENCE ALONG SAID SEGREGATION LINE, SOUTH 06 DEGREES 37 MINUTES 48 SECONDS
EAST 185.71 FEET; THENCE SOUTH 28 DEGREES 04 MINUTES 39 SECONDS WEST 408.24
FEET; THENCE LEAVING THE SAID SEGREGATION LINE, SOUTH 06 DEGREES 04 MINUTES 01
SECONDS WEST 635.55 FEET; THENCE SOUTH 03 DEGREES 12 MINUTES 16 SECONDS WEST
100.13 FEET; THENCE SOUTH 06 DEGREES 04 MINUTES 01 SECONDS WEST 844.73 FEET;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 970 FEET THROUGH A CENTRAL
ANGLE OF 29 DEGREES 33 MINUTES 26 SECONDS, AN ARC DISTANCE OF 500.40 FEET;
THENCE SOUTH 35 DEGREES 37 MINUTES 27 SECONDS WEST 2,529.94 FEET TO A 3/4 INCH
IRON PIPE WITH BRASS PLUG MARKED "C8-123" FROM WHICH A 1 1/2 INCH STEEL AXLE
MARKING THE NORTHEAST CORNER OF SAID SECTION 23 BEARS NORTH 04 DEGREES 23
MINUTES 40 SECONDS EAST 4,096.71 FEET; THENCE ALONG A CURVE TO THE RIGHT HAVING
A RADIUS OF 470.00 FEET THROUGH A CENTRAL ANGLE OF 30 DEGREES 16 MINUTES 23
SECONDS AN ARC DISTANCE OF 248 33 FEET; THENCE SOUTH 65 DEGREES 53 MINUTES 50
SECONDS WEST 245.28 FEET; THENCE SOUTH 68 DEGREES 45 MINUTES 35 SECONDS WEST
100.12 FEET; THENCE SOUTH 65 DEGREES 53 MINUTES 50 SECONDS WEST 115.87 FEET;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 465 FEET THROUGH A CENTRAL
ANGLE OF 38 DEGREES 43 MINUTES 04 SECONDS, AN ARC DISTANCE OF 314.23 FEET TO A
POINT ON THE NORTHWESTERLY LINE OF SAID STATE SWAMP AND OVERFLOWED LAND SURVEY
NO. 287; THENCE ALONG SAID NORTHWESTERLY LINE SOUTH 45 DEGREES 16 MINUTES 49
SECONDS WEST 33.17 FEET TO A POINT ON THE SOUTH LINE OF SAID SECTION 23; THENCE
ALONG SAID SOUTH LINE SOUTH 89 DEGREES 59 MINUTES 38 SECONDS WEST 290 FEET, MORE
OR LESS, TO THE LOW WATER MARK ON THE NORTH OR RIGHT BANK OF THE SAN JOAQUIN
RIVER; THENCE UPSTREAM ALONG SAID LOW WATER MARK WITH THE MEANDERS THEREOF TO AN
INTERSECTION WITH THE NORTH LINE OF SAID SECTION 24, THENCE ALONG THE NORTH LINE
OF SAID SECTION 24, SOUTH 89 DEGREES 48 MINUTES 28 SECONDS WEST 370 FEET, MORE
OR LESS, TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 24; THENCE NORTH 89 DEGREES
48 MINUTES 28 SECONDS EAST 1,881.00 FEET TO THE UNITED STATES TRAVERSE CORNER ON
THE NORTH LINE OF SAID SECTION 24; THENCE SOUTH 79 DEGREES 52 MINUTES 39 SECONDS
WEST 38.83 FEET, ALONG THE UNITED STATES GOVERNMENT SEGREGATION LINE TO THE TRUE
POINT OF BEGINNING OF THE HEREIN DESCRIBED PARCEL, SAID POINT OF BEGINNING
HAVING COORDINATES Y=106,835.34 AND X=2,093,767 08; THENCE FROM SAID POINT OF
BEGINNING AND ALONG SAID SEGREGATION LINE SOUTH 79 DEGREES 52 MINUTES 39 SECONDS
WEST 264.78 FEET; THENCE SOUTH 06 DEGREES 37 MINUTES 48 SECONDS EAST 211.08
FEET; THENCE LEAVING SAID SEGREGATION LINE ALONG A CURVE TO THE RIGHT, HAVING A
RADIUS OF 1035 FEET, THROUGH

A CENTRAL ANGLE OF 19 DEGREES 23 MINUTES 10 SECONDS, AN ARC DISTANCE OF 350.19
FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THERFROM THAT PORTION LYING BETWEEN THE LOW WATER MARK AND THE
CENTERLINE OF THE SAN JOAQUIN RIVER.

 

ALSO EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND
MINERALS IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH
LOUISE LE BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965
IN BOOK 949 OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO.
16754.

 

ALSO EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF
OFFICIAL RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO. 14630.

 





EXHIBIT B
TO
AGRICULTURAL LEASE

-3-

--------------------------------------------------------------------------------

 



 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2, 1987
AS DOCUMENT NO. 1834.

 

APN: 040-222-026 (PORTION)

 

PARCEL NO. 3:

 

ALL OF SWAMP AND OVERFLOW SURVEY NO. 172, IN THE NORTHEAST 1/4 OF SOUTHEAST 1/4
OF SECTION 23, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN,
LYING IN MADERA COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBONS SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN BOOK 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

AND ALSO EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT IN DEED RECORDED OCTOBER 26, 1972 IN BOOK 1140 OF
OFFICIAL RECORDS, PAGE 296, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811, PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO 1834.

 

APN: 040-222-026 (PORTION)

 

PARCEL NO. 4:

 

ALL OF SWAMP AND OVERFLOW LOCATION SURVEY NO. 3586 IN THE SOUTHEAST 1/4 OF THE
NORTHEAST 1/4 OF SECTION 23, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE
AND MERIDIAN, LYING IN MADERA COUNTY.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES AND MINERALS
IN SAID REAL PROPERTY; AS RESERVED BY GERTRUDE FRIEDL AND ELIZABETH LOUISE LE
BEUF, IN DEED DATED NOVEMBER 12, 1965 AND RECORDED NOVEMBER 18, 1965 IN BOOK 949
OF OFFICIAL RECORDS, PAGE 519, MADERA COUNTY RECORDS, DOCUMENT NO. 16754.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811, PAGE 139, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO 1834.

 

APN: 040-222-026 (PORTION)

 





EXHIBIT B
TO
AGRICULTURAL LEASE

-4-

--------------------------------------------------------------------------------

 



 

PARCEL NO. 5:

 

THE NORTHWEST 1/4; THE NORTHWEST 1/4 OF THE NORTHEAST 1/4; THE WEST 1/2 OF THE
SOUTHWEST 1/4, LOTS 1, 2, 3 AND 4, STATE SWAMP AND OVERFLOW LOCATION SURVEY NO.
3586 IN THE NORTHEAST 1/4 OF THE NORTHEAST 1/4, STATE SWAMP AND OVERFLOW
LOCATION SURVEY 3586 IN THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4; STATE SWAMP AND
OVERFLOW LOCATION SURVEY 3586 IN THE NORTHEAST 1/4 OF THE SOUTHWEST 1/4, STATE
SWAMP AND OVERFLOW SURVEY 248 IN THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF THE
NORTHWEST 1/4 OF THE SOUTHEAST 1/4 IN MADERA COUNTY, ALL OF STATE SWAMP AND
OVERFLOW SURVEY 576 IN MADERA COUNTY IN SECTION 13, TOWNSHIP 13 SOUTH, RANGE 16
EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM ALL THE ABOVE DESCRIBED LANDS ALL OIL, GAS AND MINERALS
THEREIN AND THEREUNDER, AS HERTOFORE CONVEYED BY DEED DATED DECEMBER 2, 1944 AND
RECORDED MAY 11, 1945 IN BOOK 362 OF OFFICIAL RECORDS, PAGE 111, MADERA COUNTY
RECORDS, TO EDWINA H. GILL, AS TO AN UNDIVIDED 1/3RD INTEREST, WILL GILL, JR.,
AS TO AN UNDIVIDED 1/6TH INTEREST; AND INEZ THOMPSON, AS TO AN UNDIVIDED 1/6TH
INTEREST, ERNEST GILL, AS TO AN UNDIVIDED 1/6TH INTEREST AND RALPH GILL, AS TO
AN UNDIVIDED 1/6TH INTEREST.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF OFFICIAL
RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO. 14630.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO. 1834.

 

APN: 040-166-002

 

PARCEL NO. 6:

 

LOTS 2, 3 AND 4; THE NORTH 1/2 OF THE NORTHEAST 1/4; THE SOUTHWEST 1/4 OF THE
NORTHEAST 1/4; THOSE PORTIONS OF STATE SWAMP AND OVERFLOW SURVEYS 384, 385 AND
386 IN MADERA COUNTY IN SECTION 23; LOT 1 IN SECTION 24; ALL IN TOWNSHIP 13
SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

EXCEPTING THEREFROM AN UNDIVIDED 1/2 INTEREST IN ALL OIL, GAS, AND PETROLEUM AND
OTHER MINERAL AND HYDROCARBON SUBSTANCES IN AND UNDER SAID LANDS; AS RESERVED IN
DEED FROM EDISON SECURITIES COMPANY, A CORPORATION, DATED AUGUST 31, 1945 AND
RECORDED OCTOBER 26, 1945 IN BOOK 363 OF OFFICIAL RECORDS, PAGE 430, MADERA
COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM (A) AN UNDIVIDED 26% INTEREST IN ALL OIL, GAS,
PETROLEUM AND OTHER MINERAL AND HYDROCARBON SUBSTANCES IN, ON, UNDER OR UPON OR
THAT MAY BE PRODUCED FROM SAID LAND; (B) ALL OTHER MINERALS OF ANY KIND
WHATSOEVER, OTHER THAN OIL, GAS, PETROLEUM AND OTHER MINERALS AND HYDROCARBON
SUBSTANCES, AND (C) ALL SURFACE AND UNDERGROUND WATER APPERTAINING TO SAID
LANDS, EXCEPT SO MUCH THEREOF AS IS REASONABLY NECESSARY FOR STOCK PURPOSES ON
SAID LANDS, AS EXCEPTED AND RESERVED IN A DEED FROM CROCKER FIRST NATIONAL BANK
OF SAN FRANCISCO, DATED





EXHIBIT B
TO
AGRICULTURAL LEASE

-5-

--------------------------------------------------------------------------------

 



 

APRIL 1, 1946 AND RECORDED JUNE 11, 1946 IN BOOK 390 OF OFFICIAL RECORDS, PAGE
233, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED 24% INTEREST IN AND TO ALL OIL, GAS AND
MINERALS THEREUNDER, AS HERETOFORE CONVEYED TO EDWINA H. GILL, A WIDOW, RALPH
GILL, ERNEST GILL AND WILL GILL, JR., AS TO AN UNDIVIDED 1/4 INTEREST EACH BY
DEED RECORDED MAY 20, 1959 IN BOOK 745, PAGE 351, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF
OFFICIAL RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO. 14630.

 

AND ALSO EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE SACRAMENTO AND SAN
JOAQUIN DRAINAGE DISTRICT IN DEED RECORDED OCTOBER 26, 1972 IN BOOK 1140 OF
OFFICIAL RECORDS, PAGE 296, MADERA COUNTY RECORDS.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811, PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO. 3975 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2,
1987 AS DOCUMENT NO, 1834.

 

APN: 040-222-023; 040-222-024; 040-222-027 AND 040-222-025

 

PARCEL NO. 7:

 

ALL OF THAT PORTION OF GOVERNMENT LOT 1, STATE SWAMP AND OVERFLOW SURVEY NO. 172
IN THE WEST HALF OF THE SOUTHEAST QUARTER, STATE SWAMP AND OVERFLOW SURVEY NO.
173 IN THE EAST HALF OF THE WEST HALF, STATE SWAMP AND OVERFLOW SURVEY NO. 526
IN THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER, STATE SWAMP AND OVERFLOW
LOCATION SURVEY 3586 IN THE NORTHEAST QUARTER OF THE NORTHWEST QUARTER, AND
STATE SWAMP AND OVERFLOW SURVEY NO. 3586 IN THE NORTHWEST QUARTER OF THE
SOUTHEAST QUARTER, ALL IN SECTION 23, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT
DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, LYING NORTH
AND EAST OF THE NORTHERLY BOUNDARY OF THAT PARCEL GRANTED TO THE SACRAMENTO AND
SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974,
PAGE 440, OFFICIAL RECORDS OF MADERA COUNTY, AS DOCUMENT NO. 14630.

 

TOGETHER WITH THAT PORTION OF SECTION 22, TOWNSHIP 13 SOUTH, RANGE 16 EAST,
MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 22; THENCE SOUTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, ALONG THE EAST LINE OF SAID SECTION 22, A DISTANCE OF
445.44 FEET TO THE NORTHERLY BOUNDARY OF THAT PARCEL OF LAND GRANTED TO THE
SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966
IN BOOK 974, PAGE 440, OFFICIAL RECORDS OF MADERA COUNTY, DOCUMENT NO. 14630;
THENCE NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY
BOUNDARY, A DISTANCE OF 159.11 FEET; THENCE NORTH 15 DEGREES 16 MINUTES 57
SECONDS EAST, ALONG SAID NORTHERLY BOUNDARY, A DISTANCE OF 25.00 FEET; THENCE
NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY BOUNDARY, A
DISTANCE OF 185.63 FEET; THENCE NORTH 65 DEGREES 14 MINUTES 50 SECONDS EAST A
DISTANCE OF 274.77 FEET; THENCE 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE
OF 64.16 FEET; THENCE NORTH 62





EXHIBIT B
TO
AGRICULTURAL LEASE

-6-

--------------------------------------------------------------------------------

 



 

DEGREES 49 MINUTES 20 SECONDS EAST A DISTANCE OF 67 11 FEET, THENCE NORTH 00
DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 120 15 FEET TO THE NORTH LINE
OF SAID SECTION 22, THENCE NORTH 88 DEGREES 34 MINUTES 53 SECONDS EAST, ALONG
SAID NORTH LINE, A DISTANCE OF 18 57 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM ALL THE ABOVE DESCRIBED LANDS ALL OIL, GAS AND MINERALS
THEREIN AND THEREUNDER, AS HERETOFORE CONVEYED BY DEED DATED DECEMBER 2, 1944
AND RECORDED MAY 11, 1945 IN BOOK 362 OF OFFICIAL RECORDS, PAGE 111, MADERA
COUNTY RECORDS, TO EDWINA H GILL, AS TO AN UNDIVIDED 1/3RD INTEREST; WILL GIL,
JR , AS TO AN UNDIVIDED 1/6TH INTEREST, AND INEZ THOMPSON, AS TO AN UNDIVIDED
1/6TH INTEREST, ERNEST GILL, AS TO AN UNDIVIDED 1/6TH INTEREST AND RALPH GILL,
AS TO AN UNDIVIDED 1/6TH INTEREST

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF OFFICIAL
RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO 14630.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2, 1987
AS DOCUMENT NO 1834.

 

APN 040-222-022 AND PORTION OF 040-221-005 NEW APN 040-222-028

PARCEL NO. 8:

 

THAT PORTION OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE
AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, LYING EAST OF THE
FOLLOWING DESCRIBED LINE

 

COMMENCING AT A POINT ON THE NORTH LINE OF SAID SECTION 15 WHICH BEARS NORTH 89
DEGREES 13 MINUTES 00 SECONDS EAST A DISTANCE OF 2032.23 FEET FROM THE NORTHWEST
CORNER THEREOF, THENCE SOUTH 00 DEGREES 27 MINUTES 42 SECONDS EAST A DISTANCE OF
5297.14, MORE OR LESS, TO THE SOUTH LINE OF SAID SECTION 15

 

TOGETHER WITH THAT PORTION OF GOVERNMENT LOTS 2 AND 3 AND STATE SWAMP AND
OVERFLOW SURVEYS NO 527 AND 383 IN SECTION 22, TOWNSHIP 13 SOUTH, RANGE 16 EAST,
MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLATS THEREOF, LYING
NORTH OF THE NORTHERLY BOUNDARY OF THAT PARCEL OF LAND GRANTED TO THE SACRAMENTO
AND SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK
974, PAGE 440, OFFICIAL RECORDS OF MADERA COUNTY, DOCUMENT NO 14630, AND EAST OF
THE FOLLOWING DESCRIBED LINE

 

COMMENCING AT A POINT ON THE NORTH LINE OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE
16 EAST, MOUNT DIABLO BASE AND MERIDIAN, WHICH BEARS NORTH 89 DEGREES 13 MINUTES
00 SECONDS EAST A DISTANCE OF 2032.23 FEET FROM THE NORTHWEST CORNER THEREOF,
THENCE SOUTH 00 DEGREES 27 MINUTES 42 SECONDS EAST A DISTANCE OF 5899.62 FEET,
MORE OR LESS, TO A POINT ON SAID NORTHERLY BOUNDARY OF THAT PARCEL GRANTED TO
THE SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT

 

EXCEPTING THEREFROM THAT PORTION OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE 16
EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF,
MORE PARTICULARLY DESCRIBED AS FOLLOWS

 





EXHIBIT B
TO
AGRICULTURAL LEASE

-7-

--------------------------------------------------------------------------------

 



 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 15, THENCE SOUTH 00 DEGREES 12
MINUTES 31 SECONDS WEST, ALONG THE EAST LINE OF SAID SECTION 15, A DISTANCE OF
5262.61 FEET TO THE SOUTHEAST CORNER THEREOF, THENCE SOUTH 88 DEGREES 34 MINUTES
53 SECONDS WEST, ALONG THE SOUTH LINE OF SAID SECTION 15, A DISTANCE OF 18.57
FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 5165.06
FEET, THENCE SOUTH 89 DEGREES 13 MINUTES 00 SECONDS WEST A DISTANCE OF 56.83
FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF

 

97.00 FEET TO THE NORTH LINE OF SAID SECTION 15, THENCE NORTH 89 DEGREES 13
MINUTES 00 SECONDS EAST, ALONG SAID NORTH LINE, A DISTANCE OF 146.60 FEET TO THE
POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION OF SECTION 22, TOWNSHIP 13 SOUTH, RANGE 16
EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF,
MORE PARTICULARLY DESCRIBED AS FOLLOWS

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 22, THENCE SOUTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, ALONG THE EAST LINE OF SAID SECTION 22, A DISTANCE OF
445.44 FEET TO THE NORTHERLY BOUNDARY OF THAT PARCEL OF LAND GRANTED TO THE
SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966
IN BOOK 974, PAGE 440 OFFICIAL RECORDS OF MADERA COUNTY, DOCUMENT NO 14630,
THENCE NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY
BOUNDARY, A DISTANCE OF 159.11 FEET, THENCE NORTH 15 DEGREES 16 MINUTES 57
SECONDS EAST, ALONG SAID NORTHERLY BOUNDARY, A DISTANCE OF 25.00 FEET, THENCE
NORTH 74 DEGREES 43 MINUTES 03 SECONDS WEST, ALONG SAID NORTHERLY BOUNDARY, A
DISTANCE OF 185.63 FEET, THENCE NORTH 65 DEGREES 14 MINUTES 50 SECONDS EAST A
DISTANCE OF 274.77 FEET, THENCE 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE
OF 64.16 FEET, THENCE NORTH 62 DEGREES 49 MINUTES 20 SECONDS EAST A DISTANCE OF
67.11 FEET, THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF
120.15 FEET TO THE NORTH LINE OF SAID SECTION 22, THENCE NORTH 88 DEGREES 34
MINUTES 53 SECONDS EAST, ALONG SAID NORTH LINE, A DISTANCE OF 18.57 FEET TO THE
POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE CORPORATION
RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY RECORDS,
DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT RECORDED FEBRUARY 2, 1987 AS
DOCUMENT NO 1834.

 

APN PORTION OF 040-162-004 AND PORTION OF 040-221-005 NEW APN 040-162-005

 

PARCEL NO. 9:

 

SECTION 14, TOWNSHIP 13 SOUTH, RANGE 16 EAST, MOUNT DIABLO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF

 

TOGETHER WITH THAT PORTION OF SECTION 15, TOWNSHIP 13 SOUTH, RANGE 16 EAST,
MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, MORE
PARTICULARLY DESCRIBED AS FOLLOWS.

 

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 15, THENCE SOUTH 00 DEGREES 12
MINUTES 31 SECONDS WEST, ALONG THE EAST LINE OF SAID SECTION 1, A DISTANCE OF
5262.61 FEET TO THE SOUTHEAST CORNER THEREOF, THENCE SOUTH 88 DEGREES 34 MINUTES
53 SECONDS WEST, ALONG THE SOUTH LINE OF SAID SECTION 15, A DISTANCE OF 18.57
FEET,





EXHIBIT B
TO
AGRICULTURAL LEASE

-8-

--------------------------------------------------------------------------------

 



 

THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 5165.06 FEET,
THENCE SOUTH 89 DEGREES 13 MINUTES 00 SECONDS WEST A DISTANCE OF 56.83 FEET,
THENCE NORTH 00 DEGREES 34 MINUTES 00 SECONDS WEST A DISTANCE OF 97.00 FEET TO
THE NORTH LINE OF SAID SECTION 15, THENCE NORTH 89 DEGREES 13 MINUTES 00 SECONDS
EAST, ALONG SAID NORTH LINE, A DISTANCE OF 146.60 FEET TO THE POINT OF
BEGINNING.

 

EXCEPTING THEREFROM ALL THE ABOVE DESCRIBED LANDS ALL OIL, GAS AND MINERALS
THEREIN AND THEREUNDER, AS HERETOFORE CONVEYED BY DEED DATED DECEMBER 2, 1944
AND RECORDED MAY 11, 1945 IN BOOK 362 OF OFFICIAL RECORDS, PAGE 111, MADERA
COUNTY RECORDS, TO EDWINA H GILL, AS TO AN UNDIVDED 1/3RD INTEREST, WILL GILL,
JR , AS TO AN UNDIVIDED 1/6TH INTEREST, AND INEZ THOMPSON, AS TO AN UNDIVIDED
1/6TH INTEREST, ERNEST GILL, AS TO AN UNDIVIDED 1/6TH INTEREST AND RALPH GILL,
AS TO AN UNDIVIDED 1/6TH INTEREST.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED NOVEMBER 10, 1966 IN BOOK 974 OF OFFICIAL
RECORDS, PAGE 440, MADERA COUNTY RECORDS, DOCUMENT NO 14630.

 

ALSO EXCEPTING THEREFROM SUCH INTEREST IN ALL OIL, GAS, OIL SHALE, COAL AND ANY
OTHER HYDROCARBONS OF WHATSOEVER NATURE, PHOSPHATE, SODIUM, GOLD, SILVER,
GEOTHERMAL RESOURCES, AND ALL OTHER MINERAL DEPOSITS IN AND UNDER SAID REAL
PROPERTY, AS WAS RESERVED IN DEED FROM GETTY OIL COMPANY, A DELAWARE
CORPORATION, RECORDED FEBRUARY 27, 1985 IN BOOK 1811 AT PAGE 189, MADERA COUNTY
RECORDS, DOCUMENT NO 3875 AND AS MODIFIED BY AGREEMENT

RECORDED FEBRUARY 2, 1987 AS DOCUMENT NO 1834.

 

APN 040-162-001 AND PORTION OF 040-162-004 NEW APN 040-164-002

 

STELLA PROPERTY:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
KERN, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

PARCELS 5, 6, 7, 8, 13, 14, 15 AND 16 OF PARCEL MAP 8799 IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED DECEMBER
23, 1988 IN BOOK 37, PAGES 101, 102 AND 103 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM (1) ALL OIL, GAS AND OTHER LIQUID AND GASEOUS HYDROCARBONS,
AND IN ADDITION THERETO CARBON DIOXIDE, HYDROGEN, HELIUM, NITROGEN, METHANE,
SULFUR (IN EACH CASE IN EITHER LIQUID OR GASEOUS FORM) AND ANY OTHER LIQUID OR
GASEOUS SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND ANY MINERALS OR
OTHER SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH ("HYDROCARBONS") IN, ON OR
UNDER THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO PROSPECT FOR, DRILL FOR, PRODUCE,
EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW
AND REMOVE HYDROCARBONS FROM AND THROUGH THE LANDS TO WHICH THE SUBJECT INTEREST
RELATE, OR LANDS POOLED, UNITIZED OR COMMUNITIZED THEREWITH, (WHICH LANDS SHALL
BE REFERRED TO HEREIN AS THE "REAL PROPERTY"); (3) ALL REVERSIONARY RIGHTS
RELATING TO HYDROCARBONS IN, ON OR UNDER THE REAL PROPERTY; (4) THE RIGHT TO
CONSTRUCT, MAINTAIN, OPERATE, REPAIR, REPLACE AND REMOVE GATHERING LINES AND
RELATED IMPROVEMENTS FOR THE PURPOSE OF TRANSPORTING HYDROCARBONS OF SIMILAR





EXHIBIT B
TO
AGRICULTURAL LEASE

-9-

--------------------------------------------------------------------------------

 



 

SUBSTANCES TO, FROM AND ACROSS THE REAL PROPERTY, WHETHER PRODUCED FROM THE REAL
PROPERTY, PRODUCED FROM LANDS POOLED, UNITIZED OR COMMUNITIZED WITH THE REAL
PROPERTY OR PRODUCED FROM LANDS IN THE SAME GEOGRAPHIC AREA AS THE REAL
PROPERTY; (5) THE RIGHT TO PRODUCE EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF,
STORE UNDER AND THEREAFTER WITHDRAW FROM AND THROUGH THE REAL PROPERTY ANY OIL,
GAS, MINERALS, AND OTHER SUBSTANCES THAT MAY BE POOLED, COMMUNITIZED OR UNITIZED
WITH ANY OF SAID HYDROCARBONS; AND (6) THE EXCLUSIVE RIGHT TO DRILL AND OPERATE
WHATEVER WELLS, CONSTRUCT, INSTALL, OPERATE, MAINTAIN, REPLACE AND REMOVE
WHATEVER OTHER FACILITIES AND DO WHATEVER ELSE MAY BE REASONABLY NECESSARY ON
AND IN THE REAL PROPERTY FOR THE FULL ENJOYMENT OF THE RIGHTS HEREIN GRANTED,
INCLUDING THE RIGHT OF INGRESS TO AND EGRESS FROM THE REAL PROPERTY FOR SUCH
PURPOSES; AS CONVEYED TO TENNECO OIL COMPANY, A DELAWARE CORPORATION, IN
DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK 6183, PAGE 1167 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER PRODUCE AND EXTRACT
MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE PRODUCED FROM
ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN THE
PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER REMOVE ALL
MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC POWER
LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS SUCCESSORS OR
ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE RIGHTS HEREIN
EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS, (BUT NOT REFINE),
STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND
GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS
BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM
ADVISABLE, THE RIGHT AT ALL TIMES, WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE
FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE
QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED
NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS
EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE





EXHIBIT B
TO
AGRICULTURAL LEASE

-10-

--------------------------------------------------------------------------------

 



 

RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS
RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 

APNS: 184-070-29, 184-070-30, 184-070-31, 184-070-32, 184-100-16, 184-100-17,
184-100-18 & 184-100-19)

 

PARCEL NO. 2:

 

THAT PORTION OF SECTION 9, TOWNSHIP 31 SOUTH, RANGE 26 EAST, M.D.B.M., IN THE
UNINCORPORATED AREA, OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT THEREOF, LYING SOUTHEASTERLY OF THE SOUTHEASTERLY LINE OF
PARCEL A OF PARCEL MAP 761 AS RECORDED FEBRUARY 15, 1973 IN BOOK 4, PAGE 150 OF
PARCEL MAPS.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER LIQUID AND GASEOUS HYDROCARBONS, AND
IN ADDITION THERETO CARBON DIOXIDE HYDROGEN, HELIUM, NITROGEN, METHANE, SULFUR
(IN EACH CASE 1 EITHER LIQUID OR GASEOUS FORM) AND ANY OTHER LIQUID OR GASEOUS
SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND ANY MINERALS OR OTHER
SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH ("HYDROCARBONS") IN, ON OR UNDER
THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO PROSPECT FOR, DRILL FOR, PRODUCED,
EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW
AND REMOVE HYDROCARBONS FROM AND THROUGH THE LANDS TO WHICH THE SUBJECT
INTERESTS RELATE, OR LANDS POOLED, UNITIZED OR COMMUNITIZED THEREWITH, (WHICH
LANDS SHALL BE REFERRED TO HEREIN AS THE "REAL PROPERTY); (3) ALL REVERSIONARY
RIGHTS RELATING TO HYDROCARBONS IN, ON OR UNDER THE REAL PROPERTY; (4) THE RIGHT
TO CONSTRUCT, MAINTAIN, OPERATE, REPAIR, REPLACE AND REMOVE GATHERING LINES AND
RELATED IMPROVEMENTS FOR THE PURPOSE OF TRANSPORTING HYDROCARBONS OR SIMILAR
SUBSTANCES TO, FROM AND ACROSS THE REAL PROPERTY, WHETHER PRODUCED FROM THE REAL
PROPERTY, PRODUCED FROM LANDS POOLED, UNITIZED OR COMMUNITIZED WITH THE REAL
PROPERTY OR PRODUCED FROM LANDS IN THE SAME GEOGRAPHIC AREA AS THE REAL
PROPERTY; (5) THE RIGHT TO PRODUCED, EXTRACT AND REMOVE, INJECT INTO, DISPOSE
OF, STORE UNDER AND THEREAFTER WITHDRAW FROM AND THROUGH THE REAL PROPERTY ANY
OIL, GAS, MINERALS AND OTHER SUBSTANCES THAT MAY BE POOLED, COMMUNITIZED OR
UNITIZED WITH ANY OF SAID HYDROCARBONS; AND (6) THE EXCLUSIVE RIGHT TO DRILL AND
OPERATE WHATEVER WELLS, CONSTRUCT, INSTALL, OPERATE, MAINTAIN, REPLACE AND
REMOVE WHATEVER OTHER FACILITIES AND DO WHATEVER ELSE MAY BE REASONABLY
NECESSARY ON AND IN THE REAL PROPERTY FOR THE FULL ENJOYMENT OF THE RIGHTS
HEREIN GRANTED, INCLUDING THE RIGHT OF INGRESS TO AND EGRESS FROM THE REAL
PROPERTY FOR SUCH PURPOSES; AS CONVEYED TO TENNECO OIL COMPANY, A DELAWARE
CORPORATION, IN DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK 6183, PAGE 1167 OF
OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OF HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER TO PRODUCE AND
EXTRACT MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE
PRODUCED





EXHIBIT B
TO
AGRICULTURAL LEASE

-11-

--------------------------------------------------------------------------------

 



 

FROM ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN
THE PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER REMOVE ALL
MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC POWER
LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS SUCCESSORS OR
ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE RIGHTS HEREIN
EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS (BUT NOT REFINE),
STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND
GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS
BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM
ADVISABLE, THE RIGHT AT ALL TIMES, WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE
FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE
QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED
NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS
EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE
RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS
RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 

APN: 184-090-21

 

PARCEL NO. 3:

 

THAT PORTION OF SECTION 16, TOWNSHIP 31 SOUTH, RANGE 26 EAST, M.D.B.M., IN THE
UNINCORPORATED AREA, OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT THEREOF, LYING NORTHEAST OF THE NORTHEASTERLY LINE OF
INTERSTATE 5 AS CONVEYED TO THE STATE OF CALIFORNIA IN DEED RECORDED MARCH 24,
1967 IN BOOK 4037, PAGE 193 OF OFFICIAL RECORDS.

 

EXCEPTING THEREFROM THAT PORTION OF SAID LAND LYING WITHIN PARCEL A OF PARCEL
MAP 761 AS RECORDED FEBRUARY 15, 1973 IN BOOK 4, PAGE 150 OF PARCEL MAP.

 

ALSO EXCEPTING THEREFROM (1) ALL OIL, GAS AND OTHER LIQUID AND GASEOUS
HYDROCARBONS, AND IN ADDITION THERETO CARBON DIOXIDE, HYDROGEN, HELIUM,
NITROGEN, METHANE, SULFUR (IN EACH CASE IN EITHER LIQUID OR GASEOUS FORM) AND
ANY OTHER LIQUID OR GASEOUS SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND
ANY MINERALS OR OTHER SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH
("HYDROCARBON") IN, ON OR UNDER THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO
PROSPECT FOR, DRILL FOR, PRODUCED, EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF,
STORE UNDER AND THEREAFTER WITHDRAW AND REMOVE HYDROCARBONS FROM AND THROUGH THE
LANDS TO WHICH THE SUBJECT INTEREST RELATE, OR LANDS POOLED, UNITIZED OR
COMMUNITIZED THEREWITH, (WHICH LANDS SHALL BE REFERRED TO HEREIN AS THE "REAL
PROPERTY"); (3) ALL





EXHIBIT B
TO
AGRICULTURAL LEASE

-12-

--------------------------------------------------------------------------------

 



 

REVERSIONARY RIGHTS RELATING TO HYDROCARBONS IN, ON OR UNDER THE REAL PROPERTY;
(4) THE RIGHT TO CONSTRUCT, MAINTAIN, OPERATE, REPAIR, REPLACE AND REMOVE
GATHERING LINES AND RELATED IMPROVEMENTS FOR THE PURPOSE OF TRANSPORTING
HYDROCARBONS OR SIMILAR SUBSTANCES TO, FROM ACROSS THE REAL PROPERTY, WHETHER
PRODUCED FROM THE REAL PROPERTY, PRODUCED FROM LANDS POOLED, UNITIZED OR
COMMUNITIZED WITH THE REAL PROPERTY OR PRODUCED FROM LANDS IN THE SAME
GEOGRAPHIC AREA AS THE REAL PROPERTY; (5) THE RIGHT TO PRODUCE, EXTRACT AND
REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW FROM AND
THROUGH THE REAL PROPERTY ANY OIL, GAS, MINERALS AND OTHER SUBSTANCES THAT MAY
BE POOLED, COMMUNITIZED OR UNITIZED WITH ANY OF SAID HYDROCARBONS; AND (6) THE
EXCLUSIVE RIGHT TO DRILL AND OPERATE WHATEVER WELLS, CONSTRUCT, INSTALL,
OPERATE, MAINTAIN, REPLACE AND REMOVE WHATEVER OTHER FACILITIES AND DO WHATEVER
ELSE MAY BE REASONABLY NECESSARY ON AND IN THE REAL PROPERTY FOR THE FULL
ENJOYMENT OF THE RIGHTS HEREIN GRANTED, INCLUDING THE RIGHT OF INGRESS TO AND
EGRESS FROM THE REAL PROPERTY FOR SUCH PURPOSES; AS CONVEYED TO TENNECO OIL
COMPANY, A DELAWARE CORPORATION, IN DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK
6183, PAGE 1167 OF OFFICIAL RECORDS,

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL, PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,
EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER PRODUCE AND EXTRACT
MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE PRODUCED FROM
ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN THE
PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER REMOVE ALL
MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC POWER
LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS SUCCESSORS OR
ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE RIGHTS HEREIN
EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS, (BUT NOT REFINE),
STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND
GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS
BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM
ADVISABLE, THE RIGHT AT ALL TIMES WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE
FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE
QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED
NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS





EXHIBIT B
TO
AGRICULTURAL LEASE

-13-

--------------------------------------------------------------------------------

 



 

EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE
RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS
RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 

APN: 184-110-32

 

PARCEL NO. 4:

 

THAT PORTION OF THE NORTHWEST 1/4 OF SECTION 22, TOWNSHIP 31, SOUTH, RANGE 26
EAST, M.D.B.M., IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF, LYING NORTHEASTERLY OF THE
NORTHEASTERLY LINE OF INTERSTATE 5 AS CONVEYED TO THE STATE OF CALIFORNIA IN
DEED RECORDED MARCH 24, 1967 IN BOOK 4037, PAGE 193 OF OFFICIAL RECORDS.

 

EXCEPTING THEREFROM (1) ALL OIL, GAS AND OTHER LIQUID AND GASEOUS HYDROCARBONS,
AND IN ADDITION THERETO CARBON DIOXIDE, HYDROGEN, HELIUM OR GASEOUS FORM) AND
ANY OTHER LIQUID OR GASEOUS SUBSTANCES, INERT OR OTHERWISE, OR ANY OF THEM, AND
ANY MINERALS OR OTHER SUBSTANCES PRODUCED IN ASSOCIATION THEREWITH
("HYDROCARBONS") IN, ON OR UNDER THE PROPERTY; (2) THE EXCLUSIVE RIGHT TO
PROSPECT FOR, DRILL FOR, PRODUCED, EXTRACT AND REMOVE, INJECT INTO, DISPOSE OF,
STORE UNDER AND THEREAFTER WITHDRAW AND REMOVE HYDROCARBONS FROM AND THROUGH THE
LANDS TO WHICH THE SUBJECT INTERESTS RELATE, OR LANDS POOLED, UNITIZED OR
COMMUNITIZED THEREWITH, (WHICH LANDS SHALL BE REFERRED TO HEREIN AS THE "REAL
PROPERTY"); (3) ALL REVERSIONARY RIGHTS RELATING TO HYDROCARBONS IN, ON OR UNDER
THE REAL PROPERTY; (4) THE RIGHT TO CONSTRUCT, MAINTAIN, OPERATE, REPAIR,
REPLACE AND REMOVE GATHERING LINES AND RELATED IMPROVEMENTS FOR THE PURPOSE OF
TRANSPORTING HYDROCARBONS OR SIMILAR SUBSTANCES TO, FROM AND ACROSS THE REAL
PROPERTY, WHETHER PRODUCED FROM THE REAL PROPERTY, PRODUCED FROM LANDS POOLED,
UNITIZED OR COMMUNITIZED WITH THE REAL PROPERTY OR PRODUCED FROM LANDS IN THE
SAME GEOGRAPHIC AREA AS THE REAL PROPERTY; (5) THE RIGHT TO PRODUCE, EXTRACT AND
REMOVE, INJECT INTO, DISPOSE OF, STORE UNDER AND THEREAFTER WITHDRAW FROM AND
THROUGH THE REAL PROPERTY ANY OIL GAS, MINERALS AND OTHER SUBSTANCES THAT MAY BE
POOLED, COMMUNITIZED OR UNITIZED WITH ANY OF SAID HYDROCARBONS; AND (6) THE
EXCLUSIVE RIGHT TO DRILL AND OPERATE WHATEVER WELLS, CONSTRUCT, INSTALL,
OPERATE, MAINTAIN, REPLACE AND REMOVE WHATEVER OTHER FACILITIES AND DO WHATEVER
ELSE MAY BE REASONABLY NECESSARY ON AND IN THE REAL PROPERTY FOR THE FULL
ENJOYMENT OF THE RIGHTS HEREIN GRANTED, INCLUDING THE RIGHT OF INGRESS TO AND
EGRESS FROM THE REAL PROPERTY FOR SUCH PURPOSES; AS CONVEYED TO TENNECO OIL
COMPANY, A DELAWARE CORPORATION, IN DOCUMENT RECORDED NOVEMBER 18, 1988 IN BOOK
6183, PAGE 1167 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL OTHER MINERALS OF WHATEVER KIND OR CHARACTER, ALL
HEREIN COLLECTIVELY CALLED "MINERALS", NOT CONVEYED TO TENNECO OIL COMPANY
WHETHER SUCH MINERALS ARE NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED (IT BEING
INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE DEFINED IN THE
BROADEST SENSE OF THE WORD BUT SHALL NOT INCLUDE SAND, GRAVEL OR AGGREGATES)
WHICH ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES, ALL SALT WATER, BRINES
AND GEOTHERMAL RESOURCES, IN, UNDER OR MAY BE PRODUCED FROM SAID REAL PROPERTY;
THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW OR HEREAFTER KNOWN, AS GRANTOR OR
ITS SUCCESSORS OR ASSIGNS MAY DEEM ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR,





EXHIBIT B
TO
AGRICULTURAL LEASE

-14-

--------------------------------------------------------------------------------

 



 

EXPLORE FOR, DRILL FOR, PRODUCE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND
OWNERSHIP ALL SUCH MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES, WHICH
ARE IN, UNDER OR MAY BE PRODUCED FROM THE PREMISES; THE EXCLUSIVE RIGHT TO DRILL
INTO AND THROUGH THE PREMISES TO EXPLORE FOR AND THEREAFTER PRODUCE AND EXTRACT
MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES WHICH MAY BE PRODUCED FROM
ADJACENT PROPERTY, THE RIGHT TO LAY, CONSTRUCT, ERECT AND PLACE UPON AND IN THE
PREMISES, AND USE, MAINTAIN AND OPERATE THEREON AND THEREAFTER REMOVE ALL
MACHINERY, FIXTURES, EQUIPMENT, PIPELINES, TELEPHONE LINES, ELECTRIC POWER
LINES, ROADS, AND OTHER STRUCTURES AND FACILITIES AS GRANTOR ITS SUCCESSORS OR
ASSIGNS MAY DEEM ADVISABLE, FOR THE EXERCISE AND ENJOYMENT OF THE RIGHTS HEREIN
EXCEPTED AND RESERVED; THE EXCLUSIVE RIGHT TO TREAT, PROCESS, (BUT NOT REFINE),
STORE UPON AND REMOVE FROM THE PREMISES SUCH MINERALS, SALT WATER, BRINES AND
GEOTHERMAL RESOURCES; THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT SUCH MINERALS
BY SUCH METHOD OR METHODS AS GRANTOR OR ITS SUCCESSORS OR ASSIGNS MAY DEEM
ADVISABLE, THE RIGHT AT ALL TIMES, WITHOUT CHARGE, TO INVESTIGATE FOR, EXPLORE
FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, THOSE
QUANTITIES OF FRESH WATER FROM AQUIFERS UNDERLYING SAID REAL PROPERTY DEEMED
NECESSARY BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS TO USE IN PROSPECTING,
EXPLORING, DRILLING, PRODUCING, EXTRACTING AND REMOVING OR OTHER OPERATIONS IN
CONNECTION WITH THE FULL ENJOYMENT AND EXERCISE OF THE RIGHTS HEREIN EXCEPTED
AND RESERVED ANY AND ALL OTHER RIGHTS UPON SAID REAL PROPERTY AS GRANTOR OR ITS
SUCCESSORS OR ASSIGNS DEEMS NECESSARY, INCIDENTAL TO, OR CONVENIENT, WHETHER
ALONG OR COJOINTLY WITH NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND
EXTRACTING THE MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES HEREIN
EXCEPTED AND RESERVED; AND THE UNLIMITED AND UNRESTRICTED RIGHTS OF ACCESS TO
SAID MINERALS, SALT WATER, BRINES AND GEOTHERMAL RESOURCES AND OF INGRESS AND
EGRESS TO AND FROM, OVER AND ACROSS SAID REAL PROPERTY FOR ALL PURPOSES DEEMED
ADVISABLE BY GRANTOR OR ITS SUCCESSORS OR ASSIGNS IN THE EXERCISE OF THE RIGHTS
EXCEPTED AND RESERVED HEREIN PROVIDED, HOWEVER, THAT GRANTOR, OR ITS SUCCESSORS
AND ASSIGNS, UPON BEING PROVIDED PROOF THEREOF, SHALL COMPENSATE GRANTEE OR ITS
SUCCESSORS AND ASSIGNS (A) FOR ANY AND ALL ACTUAL DAMAGE TO IMPROVEMENTS, TREES
AND GROWING CROPS UPON SAID REAL PROPERTY WHICH IS CAUSED BY THE EXERCISE OF THE
RIGHTS EXCEPTED AND RESERVED HEREIN, AND (B) THE REASONABLE VALUE OF THE LANDS
USED FOR ACTUAL DEVELOPMENT AND EXTRACTION OF SUCH MINERAL RIGHTS. ALL AS
RESERVED BY TENNECO WEST, INC., A DELAWARE CORPORATION BY DOCUMENT RECORDED
JANUARY 31, 1991 IN BOOK 6483, PAGE 753 OF OFFICIAL RECORDS.

 

APN: 184-100-13

 

CHOWCHILLA I PROPERTY:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
MADERA, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

LOT 530 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP
THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12, AND 13 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL





EXHIBIT B
TO
AGRICULTURAL LEASE

-15-

--------------------------------------------------------------------------------

 



 

UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO GROUNDWATER,
WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED RECORDED AUGUST
17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-029

 

PARCEL NO. 2:

 

LOTS 15 AND 16 IN BLOCK 23 OF CENTRAL TRACT, ACCORDING TO THE MAP THEREOF
RECORDED OCTOBER 10, 1912 IN BOOK 3 OF PAGE 13 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM THOSE PORTIONS OF LOTS 15 AND 16 DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF SECTION 14, TOWNSHIP 10 SOUTH, RANGE 15
EAST, MOUNT DIABLO BASE AND MERIDIAN, THENCE S. 89° 07’ W., 2640 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 15, THENCE N. 0° 57’ W. 30.00 FEET; THENCE N. 89°
07’ E., 2610 FEET; THENCE N. 0° 57’ W., 1290 FEET; THENCE N. 89° 07’ E., 30.00
FEET TO THE NORTHEAST CORNER OF SAID LOT 16; THENCE S. 0° 57’ E., 1320 FEET, ORE
OR LESS, TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-011

 

PARCEL NO. 3:

 

LOT 13 IN BLOCK 22 OF CENTRAL COLONIES, ACCORDING TO THE MAP ENTITLED “CENTRAL
COLONIES”, BEING A PORTION OF THE CENTRAL TRACT OF THE CHOWCHILLA RANCH, FILED
AND RECORDED IN THE OFFICE OF THE COUNTY RECORDER OF THE COUNTY OF MADERA, STATE
OF CALIFORNIA, ON DECEMBER 2, 1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY
RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-024

 

PARCEL NO. 4:

 

LOT 14 IN BLOCK 22 OF CENTRAL COLONIES, IN THE UNINCORPORATED AREA, COUNTY OF
MADERA, STATE OF CALIFORNIA, ACCORDING TO THE MAP THEREOF RECORDED DECEMBER 2,
1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM THAT PORTION THEREOF CONVEYED TO SACRAMENTO AND SAN JOAQUIN
DRAINAGE DISTRICT BY DEED RECORDED APRIL 4, 1975 IN BOOK 1228, PAGE 361 OF
OFFICIAL RECORDS, DOCUMENT NO. 4791.





EXHIBIT B
TO
AGRICULTURAL LEASE

-16-

--------------------------------------------------------------------------------

 



 

ALSO EXCEPTING THEREFROM AN UNDIVIDED ½ INTEREST IN AND TO THE OIL, GAS AND
MINERALS IN AND UNDER THE WITHIN DESCRIBED REAL PROPERTY, AS RESERVED IN DEED
FROM HALLIE ALLY ROBINSON, RECORDED NOVEMBER 19, 1963 IN BOOK 884 PAGE 23 OF
OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-025

 

PARCEL NO. 5:

 

LOTS 9 AND 16 IN BLOCK 22 OF CENTRAL COLONIES, ACCORDING TO THE MAP THEREOF
RECORDED DECEMBER 2,1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-023

 

PARCEL NO. 6:

 

LOT 10 IN BLOCK 22 OF CENTRAL COLONIES, ACCORDING TO THE MAP THEREOF RECORDED
DECEMBER 2, 1912 IN BOOK 3 PAGE 21 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-022

 

PARCEL NO. 7:

 

LOT 3 AND ALL THAT PORTION OF LOT 4 IN BLOCK 33 OF BERENDA TRUST, ACCORDING TO
THE MAP THEREOF RECORDED OCTOBER 10, 1912 IN BOOK 3 PAGE 16 OF MAPS, MADERA
COUNTY RECORDS, LYING SOUTH AND EAST OF BERENDA CREEK.

 

EXCEPTING THEREFROM A PORTION OF SAID LOT 3 MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 





EXHIBIT B
TO
AGRICULTURAL LEASE

-17-

--------------------------------------------------------------------------------

 



 

PARCEL 10312-A:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID LOT 3, SAID POINT BEARS SOUTH 89°
42’ 31” WEST 2733.17 FEET FROM A 4 IN CH BY 4 INCH REDWOOD POST ACCEPTED AS
MARKING THE NORTHEAST CORNER OF SAID BLOCK 33 AS DELINEATED UPON MAP ENTITLED,
“SURVEY OF A PORTION OF TOWNSHIPS 9, 10 AND 11 SOUTH, RANGES 15 AND 16 EAST, M.
D. B. & M., MADERA COUNTY, CALIFORNIA”, FILED ON AUGUST 9, 1972, IN BOOK 18 OF
MAPS, AT PAGE 45, 46 AND 47, MADERA COUNTY RECORDS; THENCE FROM SAID POINT OF
BEGINNING LEAVING SAID NORTHERLY LINE SOUTH 00° 17’ 29” EAST 25.00 FEET; THENCE
SOUTH 89° 42’ 31” WEST 370.00 FEET; THENCE NORTH 00° 17’ 29” WEST 25.00 FEET TO
THE NORTHERLY LINE OF SAID LOT 3; THENCE ALONG SAID NORTHERLY LINE NORTH 89° 42’
31” EAST 370.00 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-142-002

 

PARCEL NO. 8:

 

LOT 2 IN BLOCK 33 OF BERENDA TRACT, ACCORDING TO THE MAP THEREOF RECORDED
OCTOBER 10, 1912 IN BOOK 3 PAGE 16 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-142-003

 

PARCEL NO. 9:

 

LOTS 5 AND 6 IN BLOCK 32 OF BERENDA TRACT, ACCORDING TO THE MAP THEREOF RECORDED
OCTOBER 10, 1912 IN BOOK 3 PAGE 16 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM THE EAST 429 FEET OF LOT 6 AS DEEDED TO ALEXANDER B. BIGLER
AND DOROTHY E. BIGLER, HUSBAND AND WIFE, AS JOINT TENANTS, BY DEED RECORDED JULY
26, 1948 IN BOOK 453 PAGE 28 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED ½ INTEREST IN AND TO ALL OIL, GAS AND
MINERALS UNDER SAID LANDS, AS RESERVED IN THE DEED RECORDED OCTOBER 8, 1947 IN
BOOK 423 PAGE 34 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL





EXHIBIT B
TO
AGRICULTURAL LEASE

-18-

--------------------------------------------------------------------------------

 



 

UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO GROUNDWATER,
WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED RECORDED AUGUST
17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-142-007

 

PARCEL NO. 10:

 

LOTS 488 TO 495, INCLUSIVE, IN BLOCK 34 OF DAIRYLAND FARMS SUBDIVISION NO. 2,
ACCORDING TO THE MAP THEREOF RECORDED JULY 18, 1914 IN BOOK 4 PAGES 11, 12 AND
13 IN MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM A PARCEL OR STRIP OF LAND IN SECTION 19, TOWNSHIP 10 SOUTH,
RANGE 16 EAST, M. D. B. & M., IN THE COUNTY OF MADERA STATE OF CALIFORNIA, BEING
A PORTION OF SAID DAIRYLAND FARMS SUBDIVISION NO. 2, AND DESCRIBED AS FOLLOWS:

 

THE EAST 50.00 FEET OF LOTS 488 AND 495, EXCEPTING THEREFROM THE SOUTH 25.00
FEET OF LOT 495; AND THE NORTH 50.00 FEET OF TH SOUTH 75.00 FEET OF LOTS 492,
493, 494 AND 495, EXCEPTING THEREFROM THE EAST 50.00 FEET OF LOT 495; AND THE
WEST 250.00 FEET OF THE SOUTH 25.00 FEET OF LOT 492; ALL IN BLOCK 34, AS SHOWN
ON SAID MAP.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED ½ INTEREST IN ALL OIL, GAS AND MINERALS IN
AND UNDER SAID LAND, AS RESERVED BY THE SECURITY COMPANY IN DEED RECORDED MARCH
5, 1942 IN BOOK 301 PAGE 497 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-150-001

 

PARCEL NO. 11:

 

LOT 530 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP
THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-014

 

PARCEL NO. 12:

 





EXHIBIT B
TO
AGRICULTURAL LEASE

-19-

--------------------------------------------------------------------------------

 



 

LOTS 532, 567 AND 568 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN
ON THE MAP THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-001

 

PARCEL NO. 13:

 

LOTS 528, 529, 569, 570 AND 571, IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO.
2, AS SHOWN ON THE MAP THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12
AND 13 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-015

 

PARCEL NO. 14:

 

LOT 527 IN BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP
THEREOF RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-017

 

PARCEL NO. 15:

 

LOT 596, EXCEPT THE EAST 390.1 FEET THEREOF, AND ALL OF LOTS 595, 642 AND 643 IN
BLOCK 36 OF DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP THEREOF
RECORDED ON JULY 8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,





EXHIBIT B
TO
AGRICULTURAL LEASE

-20-

--------------------------------------------------------------------------------

 



 

MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-011

 

PARCEL NO. 16

 

LOTS 591 TO 594, INCLUSIVE, AND LOTS 644 TO 647, INCLUSIVE, IN BLOCK 36 OF
DAIRYLAND FARMS SUBDIVISION NO. 2, AS SHOWN ON THE MAP THEREOF RECORDED ON JULY
8, 1914 IN BOOK 4, PAGES 11, 12 AND 13 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM THE WEST 40.0 FEET OF THE EAST 65.0 FEET OF THE NORTH 100.0
FEET OF LOT 591, AS GRANTED TO THE CHOWCHILLA WATER DISTRICT BY DEED DATED
OCTOBER 18, 1962 AND RECORDED APRIL 15, 1963 IN BOOK 864 PAGE 167 OF OFFICIAL
RECORDS, DOCUMENT NO. 6286.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 023-050-009

 

PARCEL NO. 17:

 

LOTS 353 AND 354 IN BLOCK 23 AND 24 OF DAIRYLAND FARMS SUBDIVISION NO. 1,
ACCORDING TO THE MAP THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4, PAGES 15, 16
AND 17 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-070-016

 

PARCEL NO. 18:

 

LOTS 345 AND 346 IN BLOCK 23 AND 24 OF DAIRYLAND FARMS SUBDIVISION NO. 1,
ACCORDING TO THE MAP THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4 PAGES 15, 16
AND 17 OF MAPS, MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBONS AND MINERALS NOW OR AT
ANY TIME HEREAFTER SITUATE THEREIN AND THEREUNDER, AS RESERVED IN THE DEED FROM





EXHIBIT B
TO
AGRICULTURAL LEASE

-21-

--------------------------------------------------------------------------------

 



 

OCCIDENTAL LIFE INSURANCE COMPANY OF CALIFORNIA RECORDED AUGUST 17, 1944 IN BOOK
350 PAGE 19 OF OFFICIAL RECORDS, DOCUMENT NO. 4437.

 

ALSO EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING
CROPS SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS,
PUMPS, MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND
DISCHARGE FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER
FACILITY, RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY
HAVE TO GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE
DEED RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-070-017

 

PARCEL NO. 19:

 

LOTS 1, 101, 109 AND 110 IN BLOCK 31 OF EL NUEVA TRACT, ACCORDING TO THE MAP
THEREOF RECORDED OCTOBER 10, 1912 IN BOOK 3, PAGE 15 OF MAPS, MADERA COUNTY
RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-090-012

 

PARCEL NO. 20:

 

LOTS 347 AND 348 IN BLOCK 23 OF DAIRYLAND FARMS SUBDIVISION NO. 1, IN THE
UNINCORPORATED AREA, COUNTY OF MADERA, STATE OF CALIFORNIA, ACCORDING TO THE MAP
THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4, PAGES 15, 16 AND 17 OF MAPS,
MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO
GROUNDWATER, WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED
RECORDED AUGUST 17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-009

 

PARCEL NO. 21:

 

LOT 349 IN BLOCK 23 OF DAIRYLAND FARMS SUBDIVISION NO. 1, ACCORDING TO THE MAP
THEREOF RECORDED SEPTEMBER 2, 1914 IN BOOK 4, PAGES 15, 16, AND 17 OF MAPS,
MADERA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND GROWING CROPS
SITUATED THEREON, INCLUDING, WITHOUT LIMITATION, ALMOND TREES, WELLS, PUMPS,
MOTORS, ELECTRICAL PANELS, ELECTRICAL HOOKUPS, WATER CONVEYANCE AND DISCHARGE
FACILITIES, PIPELINES AND IRRIGATIONS SYSTEMS, HULLER/SHELLER FACILITY,
RESIDENTIAL





EXHIBIT B
TO
AGRICULTURAL LEASE

-22-

--------------------------------------------------------------------------------

 



 

UNITS AND AIRSTRIP AND ALL RIGHTS THE REAL PROPERTY MAY HAVE TO GROUNDWATER,
WHICH ALL SHALL REMAIN REAL PROPERTY, AS RESERVED IN THE DEED RECORDED AUGUST
17, 2010 AS DOCUMENT NO. 2010022415 OF OFFICIAL RECORDS.

 

APN: 024-120-010

 

CHOWCHILLA II PROPERTY:

 

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
MADERA, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL NO. 1:

 

THE SOUTHEAST QUARTER OF SECTION 16, TOWNSHIP 10 SOUTH, RANGE 16 EAST,  MOUNT
DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, COUNTY OF
MADERA, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE UNITED STATES OF AMERICA IN
DEED RECORDED JUNE 14, 1954 IN BOOK 611 OF OFFICIAL RECORDS, PAGE 341, MADERA
COUNTY RECORDS.

 

APN: 027-182-009

 

PARCEL NO. 2:

 

LOTS 578, 579, 588 AND 589 OF FAIRMEAD COLONY NO. 5, ACCORDING TO THE MAP
ENTITLED, “FAIRMEAD COLONY NO. 5”, IN THE COUNTY OF MADERA, STATE OF CALIFORNIA,
AS SHOWN ON MAP FILED BOOK 3, PAGE 7 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

EXCEPTING THEREFROM ½ OF ALL OIL, GAS AND MINERALS IN AND UNDER SAID LAND AS
RESERVED IN THE DEED RECORDED MARCH 7, 1973, IN BOOK 1154, PAGE 260, AS DOCUMENT
NO. 3636, OFFICIAL RECORDS.

 

APN: 028-050-003

 

 



EXHIBIT B
TO
AGRICULTURAL LEASE

-23-

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Form of

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (“Guaranty”) is entered into as of the ___ day of
____________, 2017, by [            ]., a California corporation (“Guarantor”),
for the benefit of [                 ], a Delaware limited liability company
(“Landlord”), with reference to the following facts:

 

A.        Landlord and [                          ]., a California corporation
(“Tenant”) have entered or will enter into that certain Agricultural Lease of
even date herewith (the “Lease”).

 

B.        By its covenants herein set forth, Guarantor has induced Landlord to
enter into the Lease, which was made and entered into in consideration for
Guarantor’s said covenants.

 

Now, therefore, Guarantor hereby agrees as follows:

 

1.         Guarantor unconditionally guarantees, without deduction by reason of
setoff, defense or counterclaim, to Landlord and its successors and assigns the
full and punctual payment, performance and observance by Tenant, of all of the
amounts, terms, covenants and conditions in the Lease contained on Tenant’s part
to be paid, kept, performed and observed.

 

2.         If Tenant shall at any time default in the punctual payment,
performance and observance of any of the amounts, terms, covenants or conditions
in the Lease contained on Tenant’s part to be paid, kept, performed and
observed, Guarantor will pay, keep, perform and observe same, as the case may
be, in the place and stead of Tenant.

 

3.         Any act of Landlord, or its successors or assigns, consisting of a
waiver of any of the terms or conditions of the Lease, the giving of any consent
to any matter or thing relating to the Lease, or the granting of any indulgence
or extension of time to Tenant may be done without notice to Guarantor and
without releasing Guarantor from any of its obligations hereunder.

 

4.         The obligations of Guarantor hereunder shall not be released by
Landlord’s receipt, application or release of any security given for the
performance and observance of any covenant or condition in the Lease contained
on Tenant’s part to be performed or observed, nor by any modification of the
Lease, regardless of whether Guarantor consents thereto or receives notice
thereof.

 

5.         The liability of Guarantor hereunder shall in no way be affected by:
(a) the release or discharge of Tenant in any creditor’s, receivership,
bankruptcy or other proceeding; (b) the impairment, limitation or modification
of the liability of Tenant or the estate of Tenant in bankruptcy, or of any
remedy for the enforcement of Tenant’s liability under the Lease resulting from
the operation of any present or future provision of the national bankruptcy act
or other statute or from the decision of any court; (c) the rejection or
disaffirmance of the Lease in any such





Exhibit B  to
Agricultural Lease

Page 1 of 4

--------------------------------------------------------------------------------

 



 

proceedings; (d) the assignment or transfer of the Lease by Tenant; (e) any
disability or other defense of Tenant; (f) the cessation from any cause whatever
of the liability of Tenant; (g) the exercise by Landlord of any of its rights or
remedies reserved under the Lease or by law; or (h) any termination of the
Lease.

 

6.         If Tenant shall become insolvent or be adjudicated bankrupt, whether
by voluntary or involuntary petition, if any bankruptcy action involving Tenant
shall be commenced or filed, if a petition for reorganization, arrangement or
similar relief shall be filed against Tenant, or if a receiver of any part of
Tenant’s property or assets shall be appointed by any court, and regardless of
whether the Lease has been accepted or rejected by the bankruptcy estate or
trustee, Guarantor shall pay to Landlord all amounts for which Tenant would have
been obligated under the terms of the Lease, subject however to Landlord’s
statutory and contractual obligations to reasonably mitigate its damages.  Any
operation of any present or future debtor’s relief act or similar act, or law or
decision of any court, shall in no way affect the obligations of Guarantor or
Tenant to perform any of the terms, covenants or conditions of the Lease or of
this Guaranty.

 

7.         Guarantor may be joined in any action against Tenant in connection
with the obligations of Tenant under the Lease and recovery may be had against
Guarantor in any such action. Landlord may enforce the obligations of Guarantor
hereunder without first taking any action whatever against Tenant or its
successors and assigns, or pursuing any other remedy or applying any security it
may hold. Guarantor hereby waives all rights to assert or plead at any time any
statute of limitations as relating to the Lease, the obligations of Guarantor
hereunder and any surety or other defense in the nature thereof including,
without limitation, the provisions of California Civil Code Section 2845 or any
similar, related or successor provision of law. Guarantor also hereby waives the
provisions of Sections 2809, 2810, 2819 and 2850 of the California Civil Code
and their successors, and all other waivable defenses.

 

8.         Until all of the covenants and conditions in the Lease on Tenant’s
part to be performed and observed are fully performed and observed, Guarantor:
(a) shall have no right of subrogation against Tenant by reason of any payment
or performance by Guarantor hereunder and (b) subordinates any liability or
indebtedness of Tenant now or hereafter held by Guarantor to the obligations of
Tenant to Landlord under the Lease.

 

9.         This Guaranty shall apply to the Lease, any extension, renewal,
modification or amendment thereof, to any assignment, subletting or other
tenancy thereunder and to any holdover term following the Lease Term granted
under the Lease, or any extension or renewal thereof.

 

10.       In the event of any litigation between Guarantor and Landlord with
respect to the subject matter hereof, the unsuccessful party in such litigation
shall pay to the successful party all fees, costs and expenses thereof,
including reasonable attorneys’ fees and expenses.

 

11.       If there is more than one undersigned Guarantor, (a) the term
“Guarantor”, as used herein, shall include all of the undersigned; (b) each
provision of this Guaranty shall be binding on each one of the undersigned, who
shall be jointly and severally liable hereunder, and (c)





Exhibit B  to
Agricultural Lease

Page 2 of 4

--------------------------------------------------------------------------------

 



 

Landlord shall have the right to join one or all of them in any proceeding or to
proceed against them in any order.

 

12.       This instrument constitutes the entire agreement between Landlord and
Guarantor with respect to the subject matter hereof, superseding all prior oral
and written agreements and understandings with respect thereto. It may not be
changed, modified, discharged or terminated orally or in any manner other than
by an agreement in writing signed by Guarantor and Landlord.

 

13.       This Guaranty shall be governed by and construed in accordance with
the laws of the State of California.

 

14.       Every notice, demand or request (collectively “Notice”) required
hereunder or by law to be given by either party to the other shall be in writing
and be either personally served, sent with return receipt requested by certified
mail with postage prepaid, sent by nationally recognized overnight courier
service, or sent by facsimile with an original to be delivered by nationally
recognized overnight courier service, and addressed to the respective Parties as
follows:

 

To Guarantor:

[              ].

 

Attention: _____________, _______

 

___________________

 

___________________

 

Phone:  (____) __________

 

Fax:  (____) __________

 

E-Mail:  ___________________

 

 

To Lessor:

 

 

or to such other person or at such other place as either Party may from time to
time designate by written notice to the other Party.

 

Notice given in the foregoing manner shall be deemed sufficiently given for all
purposes hereunder on the date the same was personally delivered, deposited with
the United States Postal Service, deposited with a nationally recognized
overnight courier service, or sent by facsimile, or e-mail (provided that in the
case of e-mail notice, a hard copy of such communication shall follow by one of
the other modes of delivery set forth herein within two (2) days of such e-mail
notice) except that notices of changes of address shall not be effective until
actual receipt.

 

15.       Any action to declare or enforce any right or obligation under the
Lease may be commenced by Landlord in the Superior Court of Fresno County,
California. Guarantor hereby consents to the jurisdiction of such Court for such
purposes. Any notice, complaint or legal process so delivered shall constitute
adequate notice and service of process for all purposes and shall subject
Guarantor to the jurisdiction of such Court for purposes of adjudicating any
matter related to this Guaranty. Landlord and Guarantor hereby waive their
respective rights to trial by jury of any cause of action, claim, counterclaim
or cross-complaint in any action, proceeding and/or





Exhibit B  to
Agricultural Lease

Page 3 of 4

--------------------------------------------------------------------------------

 



 

hearing brought by either Landlord against Guarantor or Guarantor against
Landlord on any matter whatever arising out of, or in any way connected with,
the Lease or this Guaranty.

 

16.       This Guaranty may be assigned in whole or part by Landlord upon
written notice to Guarantor, but it may not be assigned by Guarantor without
Landlord’s prior written consent, which may be withheld in Landlord’s sole and
absolute discretion.

 

17.       The terms and provisions of this Guaranty shall be binding upon and
inure to the benefit of the heirs, personal representatives, successors and
permitted assigns of the parties hereto.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

 

 

“GUARANTOR”

 

[         ]., a California corporation

 

By:   Picture 1 [fpi20181231ex1040c63bd001.jpg]

 

         _____________________, President

 

 

 

By:   Picture 2 [fpi20181231ex1040c63bd001.jpg]

 

         _____________________, Secretary

 



Exhibit B  to
Agricultural Lease

Page 4 of 4

--------------------------------------------------------------------------------

 



EXHIBIT C

 

 



Exhibit C to
Agricultural Lease

Page 1 of 2

--------------------------------------------------------------------------------

 



EXHIBIT D

DEVELOPMENT PLAN

 

In 2018, Lessee shall complete development on the Stella Property consistent
with the following specifications:

 

 

 

Crop:

Pistachios

Net acres planted:

±305

Spacing:

16 x 20 (approximately 136 trees per acre)

Rootstock:

UCB-1 (potted plants)

Scions:

Kerman (female) and Peters (male)

Nursery:

Sierra Gold

 

Exhibit D to
Agricultural Lease

Page 1 of 1

--------------------------------------------------------------------------------